    Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 1 of 198. PageID #: 30765




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

                                                                MDL No. 2804
IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                               Case No. 1:17-md-2804

THIS DOCUMENT RELATES TO:                                       Judge Dan Aaron Polster
   The County of Summit, Ohio, et al. v.
   Purdue Pharma L.P., et al.
   Case No. 18-op-45090


         CVS INDIANA, L.L.C. AND CVS RX SERVICES, INC.’S ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINITFFS’ CORRECTED SECOND AMENDED
                                 COMPLAINT

           Defendants CVS Indiana, L.L.C. and CVS Rx Services, Inc. (collectively, the “CVS

Distributors”) hereby answer Plaintiffs’ Corrected Second Amended Complaint (“SAC”) (Doc.

514)1 filed in County of Summit, Ohio v. Purdue Pharma L.P., No. 18-OP-45090 (N.D. Ohio).2

                                       PRELIMINARY STATEMENT

           The following matters are incorporated by reference into the CVS Distributors’ responses

to each paragraph of the SAC:

           A.       The SAC, filed on May 29, 2018, named CVS Health Corporation (“CVS

Health”) as a Defendant in this case. (Doc. 514 at ¶ 1). On June 20, 2018, however, after CVS

Health moved to dismiss this and other Track One cases on the ground that personal jurisdiction

does not lie over CVS Health (Doc. 495), the Court granted Plaintiffs’ unopposed motion to

1
    Citations to the docket in this Answer refer to the MDL docket, 17-md-2804.
2
  As directed by the Court in its December 19, 2018 Opinion and Order, this Answer responds only to the SAC filed
in County of Summit, Ohio v. Purdue Pharma L.P., No. 18-OP-45090 (N.D. Ohio) and not the complaints filed in
County of Cuyahoga v. Purdue Pharma L.P., No. 17-OP-45004 (N.D. Ohio) and City of Cleveland v.
AmerisourceBergen Drug Corp., No. 18-OP-45132 (N.D. Ohio) (collectively, the “Track One cases”). (Doc. 1203
at p. 39).
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 2 of 198. PageID #: 30766




dismiss CVS Health from this and other Track One cases without prejudice and to add the CVS

Distributors as Defendants. (Doc. 637 & June 20, 2018 text order). Accordingly, the CVS

Distributors are the only CVS defendants in this action and submit this Answer only on behalf of

themselves.

       B.      Where allegations are made against “Defendants” as a group, however described,

the CVS Distributors’ responses apply only to themselves.

       C.      Most of the allegations in the SAC are not directed at the CVS Distributors and

therefore do not require a response.       The responses below are subject to that limitation,

regardless of whether expressly stated or not.

       D.      The SAC contains purported references to documents and third-party publications

and statements that have often been excerpted, paraphrased, characterized, and otherwise taken

out of context. These documents and third-party publications and statements should be

considered, if at all, in context and in unmodified form, and the CVS Distributors respectfully

refer the Court to the respective materials for their complete contents.

       E.      Except as otherwise expressly stated herein, the CVS Distributors deny each and

every allegation contained in the SAC, including any allegations contained in the preamble,

unnumbered paragraphs, paragraphs, titles, headings, subheadings, table of contents, footnotes,

and exhibits , and specifically deny any liability to Plaintiffs. To the extent not expressly denied,

all allegations for which the CVS Distributors deny possessing knowledge or information

sufficient to form a belief are denied.

       F.      The CVS Distributors reserve the right to seek to amend and supplement its

Answer as may be appropriate or necessary.




                                                 2
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 3 of 198. PageID #: 30767




                                           ANSWER

       1.      The CVS Distributors deny the allegations in paragraph 1 insofar as alleged

against them, and deny that any entities other than County of Summit, Ohio and City of Akron,

Ohio are Plaintiffs to this action.     The CVS Distributors otherwise lack knowledge or

information sufficient to form a belief about the truth of the allegations in paragraph 1. To the

extent any further response is required, the CVS Distributors deny the allegations.

                                       INTRODUCTION

       2.      While individuals have suffered from opioid addiction and abuse, paragraph 2

states an opinion to which no response is required. To the extent any further response is

required, the CVS Distributors deny the allegations.

       3.      While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 3. To the extent any further response is required, the CVS Distributors

deny the allegations.

       4.      While the CVS Distributors are aware of reports of overdose rates, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 4. To the extent any further response is required, the CVS Distributors

deny the allegations.

       5.      While the CVS Distributors are aware of reports of overdose rates, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 5. To the extent any further response is required, the CVS Distributors

deny the allegations.




                                                3
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 4 of 198. PageID #: 30768




       6.      While the CVS Distributors are aware of reports of overdose rates, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 5. To the extent any further response is required, the CVS Distributors

deny the allegations.

       7.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 7. To the extent any further response is required,

the CVS Distributors deny the allegations.

       8.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 8, except the CVS Distributors admit, upon

information and belief, that Mr. Anderson has made the quoted statement in news reports, and

that the President declared the opioid crisis a national public health emergency under federal law

on October 26, 2017. To the extent any further response is required, the CVS Distributors deny

the allegations.

       9.      The CVS Distributors deny the allegations in paragraph 9 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 9. To the extent any further response is

required, the CVS Distributors deny the allegations.

       10.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 10. To the extent any further response is required,

the CVS Distributors deny the allegations.

       11.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 11. To the extent any further response is required,

the CVS Distributors deny the allegations.

                                                4
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 5 of 198. PageID #: 30769




       12.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 12. To the extent any further response is required,

the CVS Distributors deny the allegations.

       13.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 13. To the extent any further response is required,

the CVS Distributors deny the allegations.

       14.     The CVS Distributors deny the allegations in paragraph 14 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 14. To the extent any further response is

required, the CVS Distributors deny the allegations.

       15.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 15. To the extent any further response is required,

the CVS Distributors deny the allegations.

       16.     While the CVS Distributors are aware of reports of overdose rates and that

individuals have suffered from opioid addiction and abuse, the CVS Distributors lack knowledge

or information sufficient to form a belief about the truth of the allegations in paragraph 16. To

the extent any further response is required, the CVS Distributors deny the allegations.

       17.     While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 17. To the extent any further response is required, the CVS Distributors

deny the allegations.

       18.     The CVS Distributors deny the allegations in paragraph 18 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                                5
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 6 of 198. PageID #: 30770




a belief about the truth of the allegations in paragraph 18, and respectfully refer the Court to any

cited documents, which speak for themselves. To the extent any further response is required, the

CVS Distributors deny the allegations.

       19.     The CVS Distributors deny the allegations in paragraph 19 insofar as alleged

against them, except the CVS Distributors admit that, upon information and belief, a former

CDC director has made the quoted statement in news reports. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 19. To the extent any further response is required, the CVS Distributors deny the

allegations.

       20.     The CVS Distributors deny the allegations in paragraph 20 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 20. To the extent any further response is

required, the CVS Distributors deny the allegations.

       21.     The CVS Distributors deny the allegations in paragraph 21 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 21. To the extent any further response is

required, the CVS Distributors deny the allegations.

       22.     The CVS Distributors deny the allegations in paragraph 22 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 22. To the extent any further response is

required, the CVS Distributors deny the allegations.

       23.     While the CVS Distributors are aware of reports on opioid overdoses and

addiction, the CVS Distributors lack knowledge or information sufficient to form a belief about

                                                 6
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 7 of 198. PageID #: 30771




the truth of the allegations in paragraph 23. To the extent any further response is required, the

CVS Distributors deny the allegations.

       24.        The CVS Distributors deny the allegations in paragraph 24 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 24. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                  JURISDICTION AND VENUE

       25.        The allegations in paragraph 25 state legal conclusions as to which no response is

required.      To the extent any further response is required, the CVS Distributors deny the

allegations.

       26.        The allegations in paragraph 26 state legal conclusions as to which no response is

required.      To the extent any further response is required, the CVS Distributors deny the

allegations.

       27.        The allegations in paragraph 27 state legal conclusions as to which no response is

required.      To the extent any further response is required, the CVS Distributors deny the

allegations.

                                              PARTIES

  I.   PLAINTIFFS

       28.        The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 28. To the extent any further response is required,

the CVS Distributors deny the allegations.

       29.        The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 29, except the CVS Distributors aver that the

                                                  7
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 8 of 198. PageID #: 30772




referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       30.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 30. To the extent any further response is required,

the CVS Distributors deny the allegations.

       31.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 31, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       32.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 32, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       33.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 33, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       34.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 34, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       35.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 35, except the CVS Distributors aver that the

                                                8
 Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 9 of 198. PageID #: 30773




referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       36.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 36, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       37.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 37, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       38.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 38, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       39.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 39, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       40.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 40, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.




                                                9
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 10 of 198. PageID #: 30774




       41.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 41, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       42.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 42, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       43.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 43, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       44.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 44, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       45.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 45, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       46.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 46, except the CVS Distributors aver that the




                                               10
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 11 of 198. PageID #: 30775




referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       47.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 47, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       48.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 48, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       49.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 49, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       50.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 50, except the CVS Distributors aver that the

referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       51.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 51. To the extent any further response is required,

the CVS Distributors deny the allegations.

       52.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 52, except the CVS Distributors aver that the

                                                11
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 12 of 198. PageID #: 30776




referenced entity was dismissed as a plaintiff from this action by court order on May 31, 2018.

To the extent any further response is required, the CVS Distributors deny the allegations.

       53.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 53. To the extent any further response is required,

the CVS Distributors deny the allegations.

       54.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 54. To the extent any further response is required,

the CVS Distributors deny the allegations.

       55.      The CVS Distributors deny that any entities other than County of Summit, Ohio

and City of Akron, Ohio are Plaintiffs to this action. paragraph 55 otherwise purports to define

Plaintiffs and thus no response is required. To the extent any further response is required, the

CVS Distributors deny the allegations.

       56.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 56. To the extent any further response is required,

the CVS Distributors deny the allegations.

       57.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 57. To the extent any further response is required,

the CVS Distributors deny the allegations.

       58.      The allegations in paragraph 58 state legal conclusions as to which no response is

required.    To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 58 insofar as alleged against them.     The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 58.

                                                12
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 13 of 198. PageID #: 30777




       59.      The allegations in paragraph 59 state legal conclusions as to which no response is

required.    To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 59 insofar as alleged against them. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 59.

       60.      The CVS Distributors deny the allegations in paragraph 60 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 60. To the extent any further response is

required, the CVS Distributors deny the allegations.

       61.      The allegations in paragraph 61 state legal conclusions as to which no response is

required.    To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 61.

       62.      The allegations in paragraph 62 state legal conclusions as to which no response is

required.    To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 62.

 II.   DEFENDANTS

       63.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 63. To the extent any further response is required,

the CVS Distributors deny the allegations.

       64.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 64. To the extent any further response is required,

the CVS Distributors deny the allegations.




                                                13
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 14 of 198. PageID #: 30778




       65.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 65. To the extent any further response is required,

the CVS Distributors deny the allegations.

       66.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 66. To the extent any further response is required,

the CVS Distributors deny the allegations.

       67.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 67, except the CVS Distributors admit that

prescription opioids are regulated as controlled substances, and respectfully refer the Court to the

Controlled Substances Act for its true and correct contents. To the extent any further response is

required, the CVS Distributors deny the allegations.

       68.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 68. To the extent any further response is required,

the CVS Distributors deny the allegations.

       69.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 69. To the extent any further response is required,

the CVS Distributors deny the allegations.

       70.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 70 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.




                                                14
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 15 of 198. PageID #: 30779




       71.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 71. To the extent any further response is required,

the CVS Distributors deny the allegations.

       72.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 72. To the extent any further response is required,

the CVS Distributors deny the allegations.

       73.     Paragraph 73 has been deleted by Plaintiffs, and therefore no response is required.

       74.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 74. To the extent any further response is required,

the CVS Distributors deny the allegations.

       75.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 75. To the extent any further response is required,

the CVS Distributors deny the allegations.

       76.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 76. To the extent any further response is required,

the CVS Distributors deny the allegations.

       77.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 77. To the extent any further response is required,

the CVS Distributors deny the allegations.

       78.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 78. To the extent any further response is required,

the CVS Distributors deny the allegations.




                                                15
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 16 of 198. PageID #: 30780




       79.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 79. To the extent any further response is required,

the CVS Distributors deny the allegations.

       80.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 80. To the extent any further response is required,

the CVS Distributors deny the allegations.

       81.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 81. To the extent any further response is required,

the CVS Distributors deny the allegations.

       82.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 82. To the extent any further response is required,

the CVS Distributors deny the allegations.

       83.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 83. To the extent any further response is required,

the CVS Distributors deny the allegations.

       84.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 84. To the extent any further response is required,

the CVS Distributors deny the allegations.

       85.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 85. To the extent any further response is required,

the CVS Distributors deny the allegations.




                                                16
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 17 of 198. PageID #: 30781




       86.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 86. To the extent any further response is required,

the CVS Distributors deny the allegations.

       87.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 87. To the extent any further response is required,

the CVS Distributors deny the allegations.

       88.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 88. To the extent any further response is required,

the CVS Distributors deny the allegations.

       89.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 89. To the extent any further response is required,

the CVS Distributors deny the allegations.

       90.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 90. To the extent any further response is required,

the CVS Distributors deny the allegations.

       91.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 91. To the extent any further response is required,

the CVS Distributors deny the allegations.

       92.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 92. To the extent any further response is required,

the CVS Distributors deny the allegations.




                                                17
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 18 of 198. PageID #: 30782




       93.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 93. To the extent any further response is required,

the CVS Distributors deny the allegations.

       94.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 94. To the extent any further response is required,

the CVS Distributors deny the allegations.

       95.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 95. To the extent any further response is required,

the CVS Distributors deny the allegations.

       96.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 96. To the extent any further response is required,

the CVS Distributors deny the allegations.

       97.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 97. To the extent any further response is required,

the CVS Distributors deny the allegations.

       98.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 98. To the extent any further response is required,

the CVS Distributors deny the allegations.

       99.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 99. To the extent any further response is required,

the CVS Distributors deny the allegations.




                                                18
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 19 of 198. PageID #: 30783




       100.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 100. To the extent any further response is

required, the CVS Distributors deny the allegations.

       101.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 101. To the extent any further response is

required, the CVS Distributors deny the allegations.

       102.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 102. To the extent any further response is

required, the CVS Distributors deny the allegations.

       103.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 103. To the extent any further response is

required, the CVS Distributors deny the allegations.

       104.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 104. To the extent any further response is

required, the CVS Distributors deny the allegations.

       105.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 105. To the extent any further response is

required, the CVS Distributors deny the allegations.

       106.    Paragraph 106 purports to define Marketing Defendants and RICO Marketing

Defendants and thus no response is required. To the extent any further response is required, the

CVS Distributors deny the allegations.

       107.    The CVS Distributors deny the allegations in paragraph 107 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                               19
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 20 of 198. PageID #: 30784




a belief about the truth of the allegations in paragraph 107. To the extent any further response is

required, the CVS Distributors deny the allegations.

       108.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 108. To the extent any further response is

required, the CVS Distributors deny the allegations.

       109.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 109. To the extent any further response is

required, the CVS Distributors deny the allegations.

       110.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 110. To the extent any further response is

required, the CVS Distributors deny the allegations.

       111.    The CVS Distributors deny the allegations in paragraph 111, except the CVS

Distributors admit that CVS Health is a Delaware corporation with its principal place of business

in Rhode Island and that the CVS Distributors are indirect subsidiaries. As stated above in

Preliminary Statement A, however, CVS Health is no longer a defendant in this case.

       112.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 112. To the extent any further response is

required, the CVS Distributors deny the allegations.

       113.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 113. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                20
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 21 of 198. PageID #: 30785




       114.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 114. To the extent any further response is

required, the CVS Distributors deny the allegations.

       115.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 115. To the extent any further response is

required, the CVS Distributors deny the allegations.

       116.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 116. To the extent any further response is

required, the CVS Distributors deny the allegations.

       117.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 117. To the extent any further response is

required, the CVS Distributors deny the allegations.

       118.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 118. To the extent any further response is

required, the CVS Distributors deny the allegations.

       119.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 119. To the extent any further response is

required, the CVS Distributors deny the allegations.

       120.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 120. To the extent any further response is

required, the CVS Distributors deny the allegations.

       121.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 121 except to aver that the referenced settlement

                                               21
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 22 of 198. PageID #: 30786




agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       122.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 122. To the extent any further response is

required, the CVS Distributors deny the allegations.

       123.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 123. To the extent any further response is

required, the CVS Distributors deny the allegations.

       124.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 124. To the extent any further response is

required, the CVS Distributors deny the allegations.

       125.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 125. To the extent any further response is

required, the CVS Distributors deny the allegations.

       126.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 126. To the extent any further response is

required, the CVS Distributors deny the allegations.

       127.    Paragraph 127 purports to define National Retail Pharmacies, Distributor

Defendants, and the RICO Supply Chain Defendants and thus no response is required. To the

extent any further response is required, the CVS Distributors deny the allegations.

       128.    The CVS Distributors deny the allegations in paragraph 128 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form




                                                22
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 23 of 198. PageID #: 30787




a belief about the truth of the allegations in paragraph 128. To the extent any further response is

required, the CVS Distributors deny the allegations.

       129.    The CVS Distributors deny the allegations in paragraph 129 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 129. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                 FACTUAL ALLEGATIONS

       130.    The CVS Distributors admit opioids are a class of substances that include legal,

prescription medication that doctors may prescribe to treat pain. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 130. To the extent any further response is required, the CVS Distributors deny the

allegations.

       131.    The CVS Distributors admit opioids are a class of substances that include legal,

prescription medication that doctors may prescribe to treat pain. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 131. To the extent any further response is required, the CVS Distributors deny the

allegations.

       132.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 132. To the extent any further response is

required, the CVS Distributors deny the allegations.

       133.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 133. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                23
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 24 of 198. PageID #: 30788




       134.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 134. To the extent any further response is

required, the CVS Distributors deny the allegations.

       135.    The CVS Distributors deny the allegations in paragraph 135, except that the CVS

Distributors admit that prescriptions opioids are controlled substances regulated by the DEA.

       136.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 136. To the extent any further response is

required, the CVS Distributors deny the allegations.

       137.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 137. To the extent any further response is

required, the CVS Distributors deny the allegations.

       138.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 138. To the extent any further response is

required, the CVS Distributors deny the allegations.

       139.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 139. To the extent any further response is

required, the CVS Distributors deny the allegations.

       140.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 140. To the extent any further response is

required, the CVS Distributors deny the allegations.

       141.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 141. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                               24
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 25 of 198. PageID #: 30789




       142.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 142. To the extent any further response is

required, the CVS Distributors deny the allegations.

       143.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 143. To the extent any further response is

required, the CVS Distributors deny the allegations.

       144.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 144. To the extent any further response is

required, the CVS Distributors deny the allegations.

       145.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 145. To the extent any further response is

required, the CVS Distributors deny the allegations.

       146.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 146. To the extent any further response is

required, the CVS Distributors deny the allegations.

       147.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 147. To the extent any further response is

required, the CVS Distributors deny the allegations.

       148.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 148. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               25
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 26 of 198. PageID #: 30790




       149.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 149. To the extent any further response is

required, the CVS Distributors deny the allegations.

       150.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 150. To the extent any further response is

required, the CVS Distributors deny the allegations.

       151.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 151. To the extent any further response is

required, the CVS Distributors deny the allegations.

       152.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 152. To the extent any further response is

required, the CVS Distributors deny the allegations.

       153.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 153. To the extent any further response is

required, the CVS Distributors deny the allegations.

       154.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 154. To the extent any further response is

required, the CVS Distributors deny the allegations.

       155.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 155. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               26
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 27 of 198. PageID #: 30791




       156.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 156. To the extent any further response is

required, the CVS Distributors deny the allegations.

       157.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 157. To the extent any further response is

required, the CVS Distributors deny the allegations.

       158.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 158. To the extent any further response is

required, the CVS Distributors deny the allegations.

       159.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 159. To the extent any further response is

required, the CVS Distributors deny the allegations.

       160.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 160. To the extent any further response is

required, the CVS Distributors deny the allegations.

       161.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 161. To the extent any further response is

required, the CVS Distributors deny the allegations.

       162.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 162. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               27
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 28 of 198. PageID #: 30792




       163.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 163. To the extent any further response is

required, the CVS Distributors deny the allegations.

       164.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 164. To the extent any further response is

required, the CVS Distributors deny the allegations.

       165.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 165. To the extent any further response is

required, the CVS Distributors deny the allegations.

       166.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 166. To the extent any further response is

required, the CVS Distributors deny the allegations.

       167.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 167. To the extent any further response is

required, the CVS Distributors deny the allegations.

       168.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 168. To the extent any further response is

required, the CVS Distributors deny the allegations.

       169.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 169. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               28
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 29 of 198. PageID #: 30793




       170.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 170. To the extent any further response is

required, the CVS Distributors deny the allegations.

       171.      The CVS Distributors deny the allegations in paragraph 171 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 171. To the extent any further response is

required, the CVS Distributors deny the allegations.

       172.      The CVS Distributors deny the allegations in paragraph 172 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 172. To the extent any further response is

required, the CVS Distributors deny the allegations.

       173.      The allegations in paragraph 173 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 173 insofar as alleged against them. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 173.

       174.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 174. To the extent any further response is

required, the CVS Distributors deny the allegations.

       175.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 175. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                29
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 30 of 198. PageID #: 30794




       176.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 176. To the extent any further response is

required, the CVS Distributors deny the allegations.

       177.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 177. To the extent any further response is

required, the CVS Distributors deny the allegations.

       178.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 178. To the extent any further response is

required, the CVS Distributors deny the allegations.

       179.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 179. To the extent any further response is

required, the CVS Distributors deny the allegations.

       180.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 180. To the extent any further response is

required, the CVS Distributors deny the allegations.

       181.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 181. To the extent any further response is

required, the CVS Distributors deny the allegations.

       182.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 182.        To the extent any further response is required, the CVS

Distributors deny the allegations.




                                                30
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 31 of 198. PageID #: 30795




       183.    The CVS Distributors deny the allegations in paragraph 183 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 183. To the extent any further response is

required, the CVS Distributors deny the allegations.

       184.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 184. To the extent any further response is

required, the CVS Distributors deny the allegations.

       185.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 185. To the extent any further response is

required, the CVS Distributors deny the allegations.

       186.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 186. To the extent any further response is

required, the CVS Distributors deny the allegations.

       187.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 187. To the extent any further response is

required, the CVS Distributors deny the allegations.

       188.    The CVS Distributors deny the allegations in paragraph 188 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 188. To the extent any further response is

required, the CVS Distributors deny the allegations.

       189.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 189. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                31
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 32 of 198. PageID #: 30796




       190.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 190. To the extent any further response is

required, the CVS Distributors deny the allegations.

       191.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 191. To the extent any further response is

required, the CVS Distributors deny the allegations.

       192.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 192. To the extent any further response is

required, the CVS Distributors deny the allegations.

       193.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 193. To the extent any further response is

required, the CVS Distributors deny the allegations.

       194.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 194. To the extent any further response is

required, the CVS Distributors deny the allegations.

       195.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 195. To the extent any further response is

required, the CVS Distributors deny the allegations.

       196.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 196. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               32
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 33 of 198. PageID #: 30797




       197.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 197. To the extent any further response is

required, the CVS Distributors deny the allegations.

       198.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 198. To the extent any further response is

required, the CVS Distributors deny the allegations.

       199.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 199. To the extent any further response is

required, the CVS Distributors deny the allegations.

       200.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 200. To the extent any further response is

required, the CVS Distributors deny the allegations.

       201.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 201. To the extent any further response is

required, the CVS Distributors deny the allegations.

       202.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 202. To the extent any further response is

required, the CVS Distributors deny the allegations.

       203.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 203. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               33
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 34 of 198. PageID #: 30798




       204.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 204. To the extent any further response is

required, the CVS Distributors deny the allegations.

       205.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 205. To the extent any further response is

required, the CVS Distributors deny the allegations.

       206.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 206. To the extent any further response is

required, the CVS Distributors deny the allegations.

       207.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 207. To the extent any further response is

required, the CVS Distributors deny the allegations.

       208.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 208. To the extent any further response is

required, the CVS Distributors deny the allegations.

       209.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 209. To the extent any further response is

required, the CVS Distributors deny the allegations.

       210.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 210. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               34
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 35 of 198. PageID #: 30799




       211.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 211. To the extent any further response is

required, the CVS Distributors deny the allegations.

       212.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 212. To the extent any further response is

required, the CVS Distributors deny the allegations.

       213.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 213. To the extent any further response is

required, the CVS Distributors deny the allegations.

       214.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 214. To the extent any further response is

required, the CVS Distributors deny the allegations.

       215.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 215. To the extent any further response is

required, the CVS Distributors deny the allegations.

       216.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 216. To the extent any further response is

required, the CVS Distributors deny the allegations.

       217.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 217. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               35
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 36 of 198. PageID #: 30800




       218.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 218. To the extent any further response is

required, the CVS Distributors deny the allegations.

       219.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 219. To the extent any further response is

required, the CVS Distributors deny the allegations.

       220.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 220. To the extent any further response is

required, the CVS Distributors deny the allegations.

       221.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 221. To the extent any further response is

required, the CVS Distributors deny the allegations.

       222.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 222. To the extent any further response is

required, the CVS Distributors deny the allegations.

       223.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 223. To the extent any further response is

required, the CVS Distributors deny the allegations.

       224.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 224. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               36
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 37 of 198. PageID #: 30801




       225.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 225. To the extent any further response is

required, the CVS Distributors deny the allegations.

       226.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 226. To the extent any further response is

required, the CVS Distributors deny the allegations.

       227.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 227. To the extent any further response is

required, the CVS Distributors deny the allegations.

       228.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 228. To the extent any further response is

required, the CVS Distributors deny the allegations.

       229.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 229. To the extent any further response is

required, the CVS Distributors deny the allegations.

       230.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 230. To the extent any further response is

required, the CVS Distributors deny the allegations.

       231.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 231. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               37
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 38 of 198. PageID #: 30802




       232.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 232. To the extent any further response is

required, the CVS Distributors deny the allegations.

       233.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 233. To the extent any further response is

required, the CVS Distributors deny the allegations.

       234.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 234. To the extent any further response is

required, the CVS Distributors deny the allegations.

       235.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 235. To the extent any further response is

required, the CVS Distributors deny the allegations.

       236.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 236. To the extent any further response is

required, the CVS Distributors deny the allegations.

       237.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 237. To the extent any further response is

required, the CVS Distributors deny the allegations.

       238.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 238. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               38
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 39 of 198. PageID #: 30803




       239.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 239. To the extent any further response is

required, the CVS Distributors deny the allegations.

       240.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 240. To the extent any further response is

required, the CVS Distributors deny the allegations.

       241.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 241. To the extent any further response is

required, the CVS Distributors deny the allegations.

       242.    The CVS Distributors deny the allegations in paragraph 242 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 242. To the extent any further response is

required, the CVS Distributors deny the allegations.

       243.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 243. To the extent any further response is

required, the CVS Distributors deny the allegations.

       244.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 244. To the extent any further response is

required, the CVS Distributors deny the allegations.

       245.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 245. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                39
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 40 of 198. PageID #: 30804




       246.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 246. To the extent any further response is

required, the CVS Distributors deny the allegations.

       247.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 247. To the extent any further response is

required, the CVS Distributors deny the allegations.

       248.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 248 except to aver that the referenced settlement

agreement speak for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       249.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 249. To the extent any further response is

required, the CVS Distributors deny the allegations.

       250.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 250. To the extent any further response is

required, the CVS Distributors deny the allegations.

       251.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 251. To the extent any further response is

required, the CVS Distributors deny the allegations.

       252.    The CVS Distributors deny the allegations in paragraph 252 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 252. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                40
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 41 of 198. PageID #: 30805




       253.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 253. To the extent any further response is

required, the CVS Distributors deny the allegations.

       254.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 254. To the extent any further response is

required, the CVS Distributors deny the allegations.

       255.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 255. To the extent any further response is

required, the CVS Distributors deny the allegations.

       256.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 256. To the extent any further response is

required, the CVS Distributors deny the allegations.

       257.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 257. To the extent any further response is

required, the CVS Distributors deny the allegations.

       258.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 258. To the extent any further response is

required, the CVS Distributors deny the allegations.

       259.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 259. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               41
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 42 of 198. PageID #: 30806




       260.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 260. To the extent any further response is

required, the CVS Distributors deny the allegations.

       261.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 261. To the extent any further response is

required, the CVS Distributors deny the allegations.

       262.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 262. To the extent any further response is

required, the CVS Distributors deny the allegations.

       263.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 263. To the extent any further response is

required, the CVS Distributors deny the allegations.

       264.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 264. To the extent any further response is

required, the CVS Distributors deny the allegations.

       265.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 265. To the extent any further response is

required, the CVS Distributors deny the allegations.

       266.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 266. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               42
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 43 of 198. PageID #: 30807




       267.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 267. To the extent any further response is

required, the CVS Distributors deny the allegations.

       268.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 268. To the extent any further response is

required, the CVS Distributors deny the allegations.

       269.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 269. To the extent any further response is

required, the CVS Distributors deny the allegations.

       270.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 270. To the extent any further response is

required, the CVS Distributors deny the allegations.

       271.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 271. To the extent any further response is

required, the CVS Distributors deny the allegations.

       272.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 272. To the extent any further response is

required, the CVS Distributors deny the allegations.

       273.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 273. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               43
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 44 of 198. PageID #: 30808




       274.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 274. To the extent any further response is

required, the CVS Distributors deny the allegations.

       275.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 275. To the extent any further response is

required, the CVS Distributors deny the allegations.

       276.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 276. To the extent any further response is

required, the CVS Distributors deny the allegations.

       277.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 277. To the extent any further response is

required, the CVS Distributors deny the allegations.

       278.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 278. To the extent any further response is

required, the CVS Distributors deny the allegations.

       279.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 279. To the extent any further response is

required, the CVS Distributors deny the allegations.

       280.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 280. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               44
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 45 of 198. PageID #: 30809




       281.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 281. To the extent any further response is

required, the CVS Distributors deny the allegations.

       282.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 282. To the extent any further response is

required, the CVS Distributors deny the allegations.

       283.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 283. To the extent any further response is

required, the CVS Distributors deny the allegations.

       284.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 284. To the extent any further response is

required, the CVS Distributors deny the allegations.

       285.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 285. To the extent any further response is

required, the CVS Distributors deny the allegations.

       286.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 286. To the extent any further response is

required, the CVS Distributors deny the allegations.

       287.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 287. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               45
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 46 of 198. PageID #: 30810




       288.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 288. To the extent any further response is

required, the CVS Distributors deny the allegations.

       289.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 289. To the extent any further response is

required, the CVS Distributors deny the allegations.

       290.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 290. To the extent any further response is

required, the CVS Distributors deny the allegations.

       291.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 291. To the extent any further response is

required, the CVS Distributors deny the allegations.

       292.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 292. To the extent any further response is

required, the CVS Distributors deny the allegations.

       293.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 293. To the extent any further response is

required, the CVS Distributors deny the allegations.

       294.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 294. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               46
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 47 of 198. PageID #: 30811




       295.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 295. To the extent any further response is

required, the CVS Distributors deny the allegations.

       296.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 296. To the extent any further response is

required, the CVS Distributors deny the allegations.

       297.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 297. To the extent any further response is

required, the CVS Distributors deny the allegations.

       298.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 298. To the extent any further response is

required, the CVS Distributors deny the allegations.

       299.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 299. To the extent any further response is

required, the CVS Distributors deny the allegations.

       300.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 300. To the extent any further response is

required, the CVS Distributors deny the allegations.

       301.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 301. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               47
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 48 of 198. PageID #: 30812




       302.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 302. To the extent any further response is

required, the CVS Distributors deny the allegations.

       303.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 303. To the extent any further response is

required, the CVS Distributors deny the allegations.

       304.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 304. To the extent any further response is

required, the CVS Distributors deny the allegations.

       305.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 305. To the extent any further response is

required, the CVS Distributors deny the allegations.

       306.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 306. To the extent any further response is

required, the CVS Distributors deny the allegations.

       307.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 307. To the extent any further response is

required, the CVS Distributors deny the allegations.

       308.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 308. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               48
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 49 of 198. PageID #: 30813




       309.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 309. To the extent any further response is

required, the CVS Distributors deny the allegations.

       310.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 310. To the extent any further response is

required, the CVS Distributors deny the allegations.

       311.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 311. To the extent any further response is

required, the CVS Distributors deny the allegations.

       312.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 312. To the extent any further response is

required, the CVS Distributors deny the allegations.

       313.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 313. To the extent any further response is

required, the CVS Distributors deny the allegations.

       314.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 314. To the extent any further response is

required, the CVS Distributors deny the allegations.

       315.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 315. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               49
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 50 of 198. PageID #: 30814




       316.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 316. To the extent any further response is

required, the CVS Distributors deny the allegations.

       317.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 317. To the extent any further response is

required, the CVS Distributors deny the allegations.

       318.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 318. To the extent any further response is

required, the CVS Distributors deny the allegations.

       319.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 319. To the extent any further response is

required, the CVS Distributors deny the allegations.

       320.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 320. To the extent any further response is

required, the CVS Distributors deny the allegations.

       321.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 321. To the extent any further response is

required, the CVS Distributors deny the allegations.

       322.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 322. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               50
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 51 of 198. PageID #: 30815




       323.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 323. To the extent any further response is

required, the CVS Distributors deny the allegations.

       324.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 324. To the extent any further response is

required, the CVS Distributors deny the allegations.

       325.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 325. To the extent any further response is

required, the CVS Distributors deny the allegations.

       326.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 326. To the extent any further response is

required, the CVS Distributors deny the allegations.

       327.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 327. To the extent any further response is

required, the CVS Distributors deny the allegations.

       328.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 328. To the extent any further response is

required, the CVS Distributors deny the allegations.

       329.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 329. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               51
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 52 of 198. PageID #: 30816




       330.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 330. To the extent any further response is

required, the CVS Distributors deny the allegations.

       331.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 331. To the extent any further response is

required, the CVS Distributors deny the allegations.

       332.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 332. To the extent any further response is

required, the CVS Distributors deny the allegations.

       333.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 333. To the extent any further response is

required, the CVS Distributors deny the allegations.

       334.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 334. To the extent any further response is

required, the CVS Distributors deny the allegations.

       335.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 335. To the extent any further response is

required, the CVS Distributors deny the allegations.

       336.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 336. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               52
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 53 of 198. PageID #: 30817




       337.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 337. To the extent any further response is

required, the CVS Distributors deny the allegations.

       338.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 338. To the extent any further response is

required, the CVS Distributors deny the allegations.

       339.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 339. To the extent any further response is

required, the CVS Distributors deny the allegations.

       340.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 340. To the extent any further response is

required, the CVS Distributors deny the allegations.

       341.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 341. To the extent any further response is

required, the CVS Distributors deny the allegations.

       342.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 342. To the extent any further response is

required, the CVS Distributors deny the allegations.

       343.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 343. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               53
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 54 of 198. PageID #: 30818




       344.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 344. To the extent any further response is

required, the CVS Distributors deny the allegations.

       345.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 345. To the extent any further response is

required, the CVS Distributors deny the allegations.

       346.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 346. To the extent any further response is

required, the CVS Distributors deny the allegations.

       347.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 347. To the extent any further response is

required, the CVS Distributors deny the allegations.

       348.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 348. To the extent any further response is

required, the CVS Distributors deny the allegations.

       349.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 349. To the extent any further response is

required, the CVS Distributors deny the allegations.

       350.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 350. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               54
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 55 of 198. PageID #: 30819




       351.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 351. To the extent any further response is

required, the CVS Distributors deny the allegations.

       352.    The CVS Distributors deny the allegations in paragraph 352 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 352. To the extent any further response is

required, the CVS Distributors deny the allegations.

       353.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 353. To the extent any further response is

required, the CVS Distributors deny the allegations.

       354.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 354. To the extent any further response is

required, the CVS Distributors deny the allegations.

       355.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 355. To the extent any further response is

required, the CVS Distributors deny the allegations.

       356.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 356. To the extent any further response is

required, the CVS Distributors deny the allegations.

       357.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 357. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                55
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 56 of 198. PageID #: 30820




       358.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 358. To the extent any further response is

required, the CVS Distributors deny the allegations.

       359.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 359. To the extent any further response is

required, the CVS Distributors deny the allegations.

       360.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 360. To the extent any further response is

required, the CVS Distributors deny the allegations.

       361.    The CVS Distributors deny the allegations in paragraph 361 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 361. To the extent any further response is

required, the CVS Distributors deny the allegations.

       362.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 362. To the extent any further response is

required, the CVS Distributors deny the allegations.

       363.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 363. To the extent any further response is

required, the CVS Distributors deny the allegations.

       364.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 364. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                56
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 57 of 198. PageID #: 30821




       365.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 365. To the extent any further response is

required, the CVS Distributors deny the allegations.

       366.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 366. To the extent any further response is

required, the CVS Distributors deny the allegations.

       367.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 367. To the extent any further response is

required, the CVS Distributors deny the allegations.

       368.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 368. To the extent any further response is

required, the CVS Distributors deny the allegations.

       369.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 369. To the extent any further response is

required, the CVS Distributors deny the allegations.

       370.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 370. To the extent any further response is

required, the CVS Distributors deny the allegations.

       371.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 371. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               57
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 58 of 198. PageID #: 30822




       372.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 372. To the extent any further response is

required, the CVS Distributors deny the allegations.

       373.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 373. To the extent any further response is

required, the CVS Distributors deny the allegations.

       374.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 374. To the extent any further response is

required, the CVS Distributors deny the allegations.

       375.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 375. To the extent any further response is

required, the CVS Distributors deny the allegations.

       376.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 376. To the extent any further response is

required, the CVS Distributors deny the allegations.

       377.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 377. To the extent any further response is

required, the CVS Distributors deny the allegations.

       378.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 378. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               58
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 59 of 198. PageID #: 30823




       379.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 379. To the extent any further response is

required, the CVS Distributors deny the allegations.

       380.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 380. To the extent any further response is

required, the CVS Distributors deny the allegations.

       381.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 381. To the extent any further response is

required, the CVS Distributors deny the allegations.

       382.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 382. To the extent any further response is

required, the CVS Distributors deny the allegations.

       383.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 383. To the extent any further response is

required, the CVS Distributors deny the allegations.

       384.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 384. To the extent any further response is

required, the CVS Distributors deny the allegations.

       385.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 385. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               59
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 60 of 198. PageID #: 30824




       386.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 386. To the extent any further response is

required, the CVS Distributors deny the allegations.

       387.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 387. To the extent any further response is

required, the CVS Distributors deny the allegations.

       388.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 388. To the extent any further response is

required, the CVS Distributors deny the allegations.

       389.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 389. To the extent any further response is

required, the CVS Distributors deny the allegations.

       390.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 390. To the extent any further response is

required, the CVS Distributors deny the allegations.

       391.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 391. To the extent any further response is

required, the CVS Distributors deny the allegations.

       392.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 392. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               60
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 61 of 198. PageID #: 30825




       393.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 393. To the extent any further response is

required, the CVS Distributors deny the allegations.

       394.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 394. To the extent any further response is

required, the CVS Distributors deny the allegations.

       395.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 395. To the extent any further response is

required, the CVS Distributors deny the allegations.

       396.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 396. To the extent any further response is

required, the CVS Distributors deny the allegations.

       397.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 397. To the extent any further response is

required, the CVS Distributors deny the allegations.

       398.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 398. To the extent any further response is

required, the CVS Distributors deny the allegations.

       399.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 399. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               61
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 62 of 198. PageID #: 30826




       400.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 400. To the extent any further response is

required, the CVS Distributors deny the allegations.

       401.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 401. To the extent any further response is

required, the CVS Distributors deny the allegations.

       402.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 402. To the extent any further response is

required, the CVS Distributors deny the allegations.

       403.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 403. To the extent any further response is

required, the CVS Distributors deny the allegations.

       404.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 404. To the extent any further response is

required, the CVS Distributors deny the allegations.

       405.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 405. To the extent any further response is

required, the CVS Distributors deny the allegations.

       406.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 406. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               62
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 63 of 198. PageID #: 30827




       407.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 407. To the extent any further response is

required, the CVS Distributors deny the allegations.

       408.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 408. To the extent any further response is

required, the CVS Distributors deny the allegations.

       409.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 409. To the extent any further response is

required, the CVS Distributors deny the allegations.

       410.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 410. To the extent any further response is

required, the CVS Distributors deny the allegations.

       411.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 411. To the extent any further response is

required, the CVS Distributors deny the allegations.

       412.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 412. To the extent any further response is

required, the CVS Distributors deny the allegations.

       413.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 413. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               63
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 64 of 198. PageID #: 30828




       414.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 414. To the extent any further response is

required, the CVS Distributors deny the allegations.

       415.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 415. To the extent any further response is

required, the CVS Distributors deny the allegations.

       416.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 416. To the extent any further response is

required, the CVS Distributors deny the allegations.

       417.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 417. To the extent any further response is

required, the CVS Distributors deny the allegations.

       418.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 418. To the extent any further response is

required, the CVS Distributors deny the allegations.

       419.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 419. To the extent any further response is

required, the CVS Distributors deny the allegations.

       420.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 420. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               64
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 65 of 198. PageID #: 30829




       421.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 421. To the extent any further response is

required, the CVS Distributors deny the allegations.

       422.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 422. To the extent any further response is

required, the CVS Distributors deny the allegations.

       423.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 423. To the extent any further response is

required, the CVS Distributors deny the allegations.

       424.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 424. To the extent any further response is

required, the CVS Distributors deny the allegations.

       425.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 425. To the extent any further response is

required, the CVS Distributors deny the allegations.

       426.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 426. To the extent any further response is

required, the CVS Distributors deny the allegations.

       427.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 427. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               65
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 66 of 198. PageID #: 30830




       428.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 428. To the extent any further response is

required, the CVS Distributors deny the allegations.

       429.    The CVS Distributors deny the allegations in paragraph 429 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 429. To the extent any further response is

required, the CVS Distributors deny the allegations.

       430.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 430. To the extent any further response is

required, the CVS Distributors deny the allegations.

       431.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 431. To the extent any further response is

required, the CVS Distributors deny the allegations.

       432.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 432. To the extent any further response is

required, the CVS Distributors deny the allegations.

       433.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 433. To the extent any further response is

required, the CVS Distributors deny the allegations.

       434.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 434. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                66
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 67 of 198. PageID #: 30831




       435.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 435. To the extent any further response is

required, the CVS Distributors deny the allegations.

       436.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 436. To the extent any further response is

required, the CVS Distributors deny the allegations.

       437.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 437. To the extent any further response is

required, the CVS Distributors deny the allegations.

       438.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 438. To the extent any further response is

required, the CVS Distributors deny the allegations.

       439.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 439. To the extent any further response is

required, the CVS Distributors deny the allegations.

       440.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 440. To the extent any further response is

required, the CVS Distributors deny the allegations.

       441.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 441. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               67
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 68 of 198. PageID #: 30832




       442.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 442. To the extent any further response is

required, the CVS Distributors deny the allegations.

       443.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 443. To the extent any further response is

required, the CVS Distributors deny the allegations.

       444.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 444. To the extent any further response is

required, the CVS Distributors deny the allegations.

       445.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 445. To the extent any further response is

required, the CVS Distributors deny the allegations.

       446.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 446. To the extent any further response is

required, the CVS Distributors deny the allegations.

       447.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 447. To the extent any further response is

required, the CVS Distributors deny the allegations.

       448.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 448. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               68
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 69 of 198. PageID #: 30833




       449.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 449. To the extent any further response is

required, the CVS Distributors deny the allegations.

       450.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 450. To the extent any further response is

required, the CVS Distributors deny the allegations.

       451.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 451. To the extent any further response is

required, the CVS Distributors deny the allegations.

       452.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 452. To the extent any further response is

required, the CVS Distributors deny the allegations.

       453.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 453. To the extent any further response is

required, the CVS Distributors deny the allegations.

       454.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 454. To the extent any further response is

required, the CVS Distributors deny the allegations.

       455.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 455. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               69
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 70 of 198. PageID #: 30834




       456.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 456. To the extent any further response is

required, the CVS Distributors deny the allegations.

       457.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 457. To the extent any further response is

required, the CVS Distributors deny the allegations.

       458.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 458. To the extent any further response is

required, the CVS Distributors deny the allegations.

       459.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 459. To the extent any further response is

required, the CVS Distributors deny the allegations.

       460.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 460. To the extent any further response is

required, the CVS Distributors deny the allegations.

       461.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 461. To the extent any further response is

required, the CVS Distributors deny the allegations.

       462.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 462. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               70
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 71 of 198. PageID #: 30835




       463.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 463. To the extent any further response is

required, the CVS Distributors deny the allegations.

       464.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 464. To the extent any further response is

required, the CVS Distributors deny the allegations.

       465.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 465. To the extent any further response is

required, the CVS Distributors deny the allegations.

       466.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 466. To the extent any further response is

required, the CVS Distributors deny the allegations.

       467.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 467. To the extent any further response is

required, the CVS Distributors deny the allegations.

       468.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 468. To the extent any further response is

required, the CVS Distributors deny the allegations.

       469.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 469. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               71
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 72 of 198. PageID #: 30836




       470.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 470. To the extent any further response is

required, the CVS Distributors deny the allegations.

       471.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 471. To the extent any further response is

required, the CVS Distributors deny the allegations.

       472.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 472. To the extent any further response is

required, the CVS Distributors deny the allegations.

       473.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 473. To the extent any further response is

required, the CVS Distributors deny the allegations.

       474.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 474. To the extent any further response is

required, the CVS Distributors deny the allegations.

       475.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 475. To the extent any further response is

required, the CVS Distributors deny the allegations.

       476.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 476. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               72
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 73 of 198. PageID #: 30837




       477.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 477. To the extent any further response is

required, the CVS Distributors deny the allegations.

       478.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 478. To the extent any further response is

required, the CVS Distributors deny the allegations.

       479.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 479. To the extent any further response is

required, the CVS Distributors deny the allegations.

       480.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 480. To the extent any further response is

required, the CVS Distributors deny the allegations.

       481.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 481. To the extent any further response is

required, the CVS Distributors deny the allegations.

       482.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 482. To the extent any further response is

required, the CVS Distributors deny the allegations.

       483.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 483. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               73
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 74 of 198. PageID #: 30838




        484.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 484. To the extent any further response is

required, the CVS Distributors deny the allegations.

        485.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 485. To the extent any further response is

required, the CVS Distributors deny the allegations.

        486.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 486. To the extent any further response is

required, the CVS Distributors deny the allegations.

        487.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 487. To the extent any further response is

required, the CVS Distributors deny the allegations.3

        488.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 488. To the extent any further response is

required, the CVS Distributors deny the allegations.

        489.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 489. To the extent any further response is

required, the CVS Distributors deny the allegations.

        490.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 490. To the extent any further response is

required, the CVS Distributors deny the allegations.

3
 Paragraph 487 appears after paragraph 500 in the SAC; for ease of reference, we respond to paragraph 487 based
on the order of the paragraph numbering.


                                                       74
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 75 of 198. PageID #: 30839




        491.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 491. To the extent any further response is

required, the CVS Distributors deny the allegations.

        492.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 492. To the extent any further response is

required, the CVS Distributors deny the allegations.

        493.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 493. To the extent any further response is

required, the CVS Distributors deny the allegations.

        494.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 494. To the extent any further response is

required, the CVS Distributors deny the allegations.

        495.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 495. To the extent any further response is

required, the CVS Distributors deny the allegations.

        496.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 496. To the extent any further response is

required, the CVS Distributors deny the allegations.

        497.     The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 497. To the extent any further response is

required, the CVS Distributors deny the allegations.4

4
 Paragraph 497 appears after paragraph 487 in the SAC; for ease of reference, we respond to paragraph 497 based
on the order of the paragraph numbering.


                                                       75
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 76 of 198. PageID #: 30840




       498.      The allegations in paragraph 498 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 498 insofar as alleged against them. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 498.

       499.      The CVS Distributors deny the allegations in paragraph 499 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 499. To the extent any further response is

required, the CVS Distributors deny the allegations.

       500.      The allegations in paragraph 500 state legal conclusions as to which no response

is required, except the CVS Distributors admit that each of them is a DEA registered distributor,

and respectfully refer the Court to any cited statutes, regulations, or documents for their true and

correct contents. To the extent any further response is required, the CVS Distributors deny the

allegations.

       501.      The allegations in paragraph 501 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       502.      The allegations in paragraph 502 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       503.      The allegations in paragraph 503 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                                                76
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 77 of 198. PageID #: 30841




       504.    The allegations in paragraph 504 state legal conclusions as to which no response

is required, except the CVS Distributors admit that each of them is a DEA registered distributor,

and respectfully refer the Court to any cited statutes, regulations, or documents for their true and

correct contents. To the extent any further response is required, the CVS Distributors deny the

allegations.

       505.    The allegations in paragraph 505 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       506.    The allegations in paragraph 506 state legal conclusions as to which no response

is required. The CVS Distributors further lack knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 506. To the extent any further response is

required, the CVS Distributors deny the allegations.

       507.    The allegations in paragraph 507 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       508.    The allegations in paragraph 508 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       509.    The allegations in paragraph 509 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,




                                                77
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 78 of 198. PageID #: 30842




regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       510.    The allegations in paragraph 510 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       511.    The allegations in paragraph 511 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       512.    The allegations in paragraph 512 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       513.    The allegations in paragraph 513 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       514.    The allegations in paragraph 514 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               78
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 79 of 198. PageID #: 30843




       515.    The allegations in paragraph 515 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, case law or documents for their true and correct contents. To the extent any further

response is required, the CVS Distributors deny the allegations.

       516.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 516. To the extent any further response is

required, the CVS Distributors deny the allegations.

       517.    The allegations in paragraph 517 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       518.    The allegations in paragraph 518 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       519.    The CVS Distributors deny the allegations in paragraph 519 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 519. To the extent any further response is

required, the CVS Distributors deny the allegations.

       520.    The CVS Distributors deny the allegations in paragraph 520 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 520. To the extent any further response is

required, the CVS Distributors deny the allegations.

       521.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 521 except to aver that the referenced settlement

                                                79
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 80 of 198. PageID #: 30844




agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       522.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 522, except the CVS Distributors deny that they

are or were members of HDMA or HDA and further aver that CVS Health acquired in or around

2007 an entity, Caremark Rx Inc., that was an affiliate member of HDMA, and a direct or

indirect parent of the CVS Distributors has since maintained that affiliate membership in HDMA

and/or HDA. To the extent any further response is required, the CVS Distributors deny the

allegations.

       523.    The CVS Distributors deny the allegations in paragraph 523 insofar as alleged

against them, except that they admit that DEA discussed suspicious order monitoring in certain

of their routine inspections of the CVS Distributors. CVS Distributors otherwise lack knowledge

or information sufficient to form a belief about the truth of the allegations in paragraph 523. To

the extent any further response is required, the CVS Distributors deny the allegations.

       524.    The CVS Distributors deny the allegations in paragraph 524, except the CVS

Distributors admit that the DEA sent a September 27, 2006 letter to CVS Indiana that contained

the quoted language. The CVS Distributors deny Plaintiffs’ characterization of this letter, and

respectfully refer the Court to any cited documents, which speak for themselves. To the extent

any further response is required, the CVS Distributors deny the allegations.

       525.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 8, except the CVS Distributors admit that DEA

had wrote a December 27, 2007 letter to registrants that contained the quoted language. The

CVS Distributors respectfully refer the Court to any cited documents, which speak for

                                                80
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 81 of 198. PageID #: 30845




themselves. To the extent any further response is required, the CVS Distributors deny the

allegations.

       526.    The CVS Distributors deny the allegations in paragraph 526 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraphs 526. To the extent any further response is

required, the CVS Distributors deny the allegations.

       527.    The CVS Distributors deny the allegations in paragraph 527 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraphs 527. To the extent any further response is

required, the CVS Distributors deny the allegations.

       528.    The CVS Distributors deny the allegations in paragraph 528 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraphs 528. To the extent any further response is

required, the CVS Distributors deny the allegations.

       529.    The CVS Distributors deny the allegations in paragraph 529 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraphs 529 except to aver that the referenced

settlement agreement speaks for itself. To the extent any further response is required, the CVS

Distributors deny the allegations.

       530.    The CVS Distributors deny the allegations in paragraph 530 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraphs 530. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                81
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 82 of 198. PageID #: 30846




       531.    The CVS Distributors deny the allegations in paragraph 531 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraphs 531. To the extent any further response is

required, the CVS Distributors deny the allegations.

       532.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 532. To the extent any further response is

required, the CVS Distributors deny the allegations.

       533.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 533. To the extent any further response is

required, the CVS Distributors deny the allegations.

       534.    The CVS Distributors deny the allegations in paragraph 534 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 534. To the extent any further response is

required, the CVS Distributors deny the allegations.

       535.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 535, except the CVS Distributors deny that they

are or were members of HDMA or HDA and further aver that CVS Health acquired in or around

2007 an entity, Caremark Rx Inc., that was an affiliate member of HDMA, and a direct or

indirect parent of the CVS Distributors has since maintained that affiliate membership in HDMA

and/or HDA. To the extent any further response is required, the CVS Distributors deny the

allegations.

       536.    The CVS Distributors deny the allegations in paragraph 536 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                                82
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 83 of 198. PageID #: 30847




a belief about the truth of the allegations in paragraph 536. To the extent any further response is

required, the CVS Distributors deny the allegations.

          537.   The CVS Distributors deny the allegations in paragraph 537 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 537. To the extent any further response is

required, the CVS Distributors deny the allegations.

          538.   The CVS Distributors deny the allegations in paragraph 538 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 538. To the extent any further response is

required, the CVS Distributors deny the allegations.

          539.   The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 539, except the CVS Distributors admit that HDA

had various councils, committees, task forces, and working groups. To the extent any further

response is required, the CVS Distributors deny the allegations.

          540.   The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 540, except the CVS Distributors admit, upon

information and belief, that HDA had various councils, committees, task forces, and working

groups.     To the extent any further response is required, the CVS Distributors deny the

allegations.

          541.   The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 541, except the CVS Distributors admit that HDA

had various councils, committees, task forces, and working groups. To the extent any further

response is required, the CVS Distributors deny the allegations.

                                                83
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 84 of 198. PageID #: 30848




       542.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 542, except the CVS Distributors admit that HDA

had various councils, committees, task forces, and working groups. To the extent any further

response is required, the CVS Distributors deny the allegations.

       543.    The CVS Distributors deny the allegations in paragraph 543 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 543. To the extent any further response is

required, the CVS Distributors deny the allegations.

       544.    The CVS Distributors deny the allegations in paragraph 544 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 544. To the extent any further response is

required, the CVS Distributors deny the allegations.

       545.    The CVS Distributors deny the allegations in paragraph 545 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 545. To the extent any further response is

required, the CVS Distributors deny the allegations.

       546.    The CVS Distributors deny the allegations in paragraph 546 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 546. To the extent any further response is

required, the CVS Distributors deny the allegations.

       547.    Paragraph 547 has been deleted by Plaintiffs, and therefore no response is

required.




                                                84
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 85 of 198. PageID #: 30849




       548.    The CVS Distributors deny the allegations in paragraph 548 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 548. To the extent any further response is

required, the CVS Distributors deny the allegations.

       549.    The CVS Distributors deny the allegations in paragraph 549 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 549. To the extent any further response is

required, the CVS Distributors deny the allegations.

       550.    The CVS Distributors deny the allegations in paragraph 550 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 550. To the extent any further response is

required, the CVS Distributors deny the allegations.

       551.    The allegations in paragraph 551 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       552.    The allegations in paragraph 552 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       553.    The CVS Distributors deny the allegations in paragraph 553 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 553. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                                85
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 86 of 198. PageID #: 30850




       554.    The CVS Distributors deny the allegations in paragraph 554 insofar as alleged

against them, except the CVS Distributors admit that the DEA maintains an ARCOS database.

To the extent any further response is required, the CVS Distributors deny the allegations.

       555.    The CVS Distributors deny the allegations in paragraph 555 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 555. To the extent any further response is

required, the CVS Distributors deny the allegations.

       556.    The CVS Distributors deny the allegations in paragraph 556 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 556. To the extent any further response is

required, the CVS Distributors deny the allegations.

       557.    The CVS Distributors deny the allegations in paragraph 557 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 557. To the extent any further response is

required, the CVS Distributors deny the allegations.

       558.    The CVS Distributors deny the allegations in paragraph 558 insofar as alleged

against them, except the CVS Distributors admit that CVS Pharmacy, Inc. (“CVS Pharmacy”)

had entered into a Master Data Agreement with IMS Health Inc. (which, upon information and

belief, became QuintilesIMS and later IQVIA following a merger), under which CVS Pharmacy

was entitled to receive certain data compilations prepared by IMS Health. The CVS Distributors

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 558.        To the extent any further response is required, the CVS

Distributors deny the allegations.

                                                86
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 87 of 198. PageID #: 30851




       559.    The CVS Distributors deny the allegations in paragraph 559 insofar as alleged

against them, except the CVS Distributors admit that they had access to information about the

CVS pharmacies to whom they distributed controlled substances. The CVS Distributors

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 559.        To the extent any further response is required, the CVS

Distributors deny the allegations.

       560.    The CVS Distributors deny the allegations in paragraph 560 insofar as alleged

against them, except the CVS Distributors admit that CVS Pharmacy had entered into a Master

Data Agreement with IMS Health Inc., under which CVS Pharmacy was entitled to receive

certain data compilations prepared by IMS Health. The CVS Distributors otherwise lack

knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 560. To the extent any further response is required, the CVS Distributors deny the

allegations.

       561.    The CVS Distributors deny the allegations in paragraph 561 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 561. To the extent any further response is

required, the CVS Distributors deny the allegations.

       562.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 562. To the extent any further response is

required, the CVS Distributors deny the allegations.

       563.    The CVS Distributors deny the allegations in paragraph 563 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form




                                                87
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 88 of 198. PageID #: 30852




a belief about the truth of the allegations in paragraph 563. To the extent any further response is

required, the CVS Distributors deny the allegations.

       564.    Paragraph 564 has been deleted by Plaintiffs, and therefore no response is

required.

       565.    The CVS Distributors deny the allegations in paragraph 565 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 565. To the extent any further response is

required, the CVS Distributors deny the allegations.

       566.    The CVS Distributors deny the allegations in paragraph 566 insofar as alleged

against them, except the CVS Distributors admit that the DEA has brought public administrative

actions and respectfully refer the Court to any cited proceedings and documents, which speak for

themselves. The CVS Distributors otherwise lack knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 566. To the extent any further response is

required, the CVS Distributors deny the allegations.

       567.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 567. To the extent any further response is

required, the CVS Distributors deny the allegations.

       568.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 568. To the extent any further response is

required, the CVS Distributors deny the allegations.

       569.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 569. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                88
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 89 of 198. PageID #: 30853




       570.    The CVS Distributors deny the allegations in paragraph 570 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 570. To the extent any further response is

required, the CVS Distributors deny the allegations.

       571.    The CVS Distributors deny the allegations in paragraph 571 insofar as alleged

against them, except the CVS Distributors admit that CVS Pharmacy had entered into a Master

Data Agreement with IMS Health Inc., under which CVS Pharmacy was entitled to receive

certain data compilations prepared by IMS Health.         The CVS Distributors otherwise lack

knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 571. To the extent any further response is required, the CVS Distributors deny the

allegations.

       572.    The CVS Distributors deny the allegations in paragraph 572 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 572. To the extent any further response is

required, the CVS Distributors deny the allegations.

       573.    The CVS Distributors deny the allegations in paragraph 573 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 573. To the extent any further response is

required, the CVS Distributors deny the allegations.

       574.    The CVS Distributors deny the allegations in paragraph 574 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 574. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                89
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 90 of 198. PageID #: 30854




       575.    The CVS Distributors deny the allegations in paragraph 575 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 575. To the extent any further response is

required, the CVS Distributors deny the allegations.

       576.    The CVS Distributors deny the allegations in paragraph 576 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 576. To the extent any further response is

required, the CVS Distributors deny the allegations.

       577.    The CVS Distributors deny the allegations in paragraph 577 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 577. To the extent any further response is

required, the CVS Distributors deny the allegations.

       578.    The CVS Distributors deny the allegations in paragraph 578 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 578. To the extent any further response is

required, the CVS Distributors deny the allegations.

       579.    The CVS Distributors deny the allegations in paragraph 579 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 579. To the extent any further response is

required, the CVS Distributors deny the allegations.

       580.    The CVS Distributors deny the allegations in paragraph 580 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form




                                                90
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 91 of 198. PageID #: 30855




a belief about the truth of the allegations in paragraph 580. To the extent any further response is

required, the CVS Distributors deny the allegations.

       581.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 581 except to aver that the referenced

Administrative Memorandum Agreement speaks for itself. To the extent any further response is

required, the CVS Distributors deny the allegations.

       582.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 582 except to aver that the referenced

Administrative Memorandum Agreement speaks for itself. To the extent any further response is

required, the CVS Distributors deny the allegations.

       583.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 583 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       584.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 584 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       585.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 585. To the extent any further response is

required, the CVS Distributors deny the allegations.

       586.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 586 except to aver that the referenced document

                                                91
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 92 of 198. PageID #: 30856




speaks for itself. To the extent any further response is required, the CVS Distributors deny the

allegations.

       587.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 587. To the extent any further response is

required, the CVS Distributors deny the allegations.

       588.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 588. To the extent any further response is

required, the CVS Distributors deny the allegations.

       589.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 589. To the extent any further response is

required, the CVS Distributors deny the allegations.

       590.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 590 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       591.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 591. To the extent any further response is

required, the CVS Distributors deny the allegations.

       592.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 592. To the extent any further response is

required, the CVS Distributors deny the allegations.

       593.    The CVS Distributors deny the allegations in paragraph 593 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                               92
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 93 of 198. PageID #: 30857




a belief about the truth of the allegations in paragraph 593. To the extent any further response is

required, the CVS Distributors deny the allegations.

       594.    The CVS Distributors deny the allegations in paragraph 594 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 594. To the extent any further response is

required, the CVS Distributors deny the allegations.

       595.    The CVS Distributors deny the allegations in paragraph 595 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 595 except to aver that the referenced

settlement agreement speaks for itself. To the extent any further response is required, the CVS

Distributors deny the allegations.

       596.    The CVS Distributors deny the allegations in paragraph 596 insofar as alleged

against them, except the CVS Distributors admit that they have collaborated with various

stakeholders, including law enforcement, to address prescription drug abuse.            The CVS

Distributors otherwise lack knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 596. To the extent any further response is required, the CVS

Distributors deny the allegations.

       597.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 597. To the extent any further response is

required, the CVS Distributors deny the allegations.

       598.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 598. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                93
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 94 of 198. PageID #: 30858




       599.    The CVS Distributors deny the allegations in paragraph 599 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 599. To the extent any further response is

required, the CVS Distributors deny the allegations.

       600.    The CVS Distributors deny the allegations in paragraph 600 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 600. To the extent any further response is

required, the CVS Distributors deny the allegations.

       601.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 601. To the extent any further response is

required, the CVS Distributors deny the allegations.

       602.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 602. To the extent any further response is

required, the CVS Distributors deny the allegations.

       603.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 603. To the extent any further response is

required, the CVS Distributors deny the allegations.

       604.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 604. To the extent any further response is

required, the CVS Distributors deny the allegations.

       605.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 605. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                                94
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 95 of 198. PageID #: 30859




       606.    The CVS Distributors deny the allegations in paragraph 606 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 606. To the extent any further response is

required, the CVS Distributors deny the allegations.

       607.    The CVS Distributors deny the allegations in paragraph 607 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 607. To the extent any further response is

required, the CVS Distributors deny the allegations.

       608.    The CVS Distributors deny the allegations in paragraph 608 insofar as alleged

against them, except the CVS Distributors admit that they distribute certain prescription drugs

(those scheduled at Schedule III-V) and other retail products to the CVS pharmacies they

service. The CVS Distributors otherwise lack knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 608. To the extent any further response is

required, the CVS Distributors deny the allegations.

       609.    The CVS Distributors deny the allegations in paragraph 609 insofar as alleged

against them, except the CVS Distributors admit that, when hydrocodone was a Schedule III

drug, they distributed hydrocodone to the CVS pharmacies they serviced. The CVS Distributors

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 609.        To the extent any further response is required, the CVS

Distributors deny the allegations.

       610.    The CVS Distributors deny the allegations in paragraph 610 insofar as alleged

against them, except the CVS Distributors admit that they possessed or had access to certain data

concerning the distribution or dispensing of controlled substances.        The CVS Distributors

                                                95
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 96 of 198. PageID #: 30860




otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 610.        To the extent any further response is required, the CVS

Distributors deny the allegations.

       611.    The allegations in paragraph 611 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       612.    The allegations in paragraph 612 state legal conclusions as to which no response

is required. The CVS Distributors further respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       613.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 613. To the extent any further response is

required, the CVS Distributors deny the allegations.

       614.    The CVS Distributors deny the allegations in paragraph 614 insofar as alleged

against them, except the CVS Distributors admit that a DEA regulation addresses suspicious

orders, and respectfully refer the Court to the regulations for its true and correct content. See

e.g., 21 CFR § 1301.74(b). To the extent any further response is required, the CVS Distributors

deny the allegations.

       615.    The CVS Distributors deny the allegations in paragraph 615 insofar as alleged

against them, except the CVS Distributors admit that a DEA regulation addresses suspicious

orders, and respectfully refer the Court to the regulation for its true and correct content. See e.g.,

21 CFR § 1301.74(b). To the extent any further response is required, the CVS Distributors deny

the allegations.

                                                 96
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 97 of 198. PageID #: 30861




       616.    The allegations in paragraph 616 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       617.    The CVS Distributors deny the allegations in paragraph 617 insofar as alleged

against them, except the CVS Distributors admit that they possessed or had access to certain data

concerning the distribution or dispensing of controlled substances.        The CVS Distributors

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 617.        To the extent any further response is required, the CVS

Distributors deny the allegations.

       618.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 618. To the extent any further response is

required, the CVS Distributors deny the allegations.

       619.    The CVS Distributors deny the allegations in paragraph 619 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 619. To the extent any further response is

required, the CVS Distributors deny the allegations.

       620.    The CVS Distributors deny the allegations in paragraph 620 insofar as alleged

against them, except the CVS Distributors admit that prior incentive plans, not in place since

2012, took into account the number of all prescriptions filled but provided no special incentive

for filling opioid prescriptions. The CVS Distributors otherwise lack knowledge or information

sufficient to form a belief about the truth of the allegations in paragraphs 620. To the extent any

further response is required, the CVS Distributors deny the allegations.




                                                97
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 98 of 198. PageID #: 30862




       621.    The CVS Distributors deny the allegations in paragraph 621 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 621. To the extent any further response is

required, the CVS Distributors deny the allegations.

       622.    The CVS Distributors deny the allegations in paragraph 622 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 622. To the extent any further response is

required, the CVS Distributors deny the allegations.

       623.    The CVS Distributors deny the allegations in paragraph 623 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 623. To the extent any further response is

required, the CVS Distributors deny the allegations.

       624.    The CVS Distributors deny the allegations in paragraph 624 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 624. To the extent any further response is

required, the CVS Distributors deny the allegations.

       625.    The CVS Distributors deny the allegations in paragraph 625 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 625. To the extent any further response is

required, the CVS Distributors deny the allegations.

       626.    The CVS Distributors deny the allegations in paragraph 626 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form




                                                98
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 99 of 198. PageID #: 30863




a belief about the truth of the allegations in paragraph 626. To the extent any further response is

required, the CVS Distributors deny the allegations.

       627.    The CVS Distributors deny the allegations in paragraph 627 insofar as alleged

against them, except to admit that other CVS entities have enter settlement agreements with

regulators relating to opioids. The CVS Distributors otherwise lack knowledge or information

sufficient to form a belief about the truth of the allegations in paragraph 627. To the extent any

further response is required, the CVS Distributors deny the allegations.

       628.    The CVS Distributors deny the allegations in paragraph 628, except the CVS

Distributors admit that CVS Health disclosed in public filings that it had yearly net revenue of

more than $150 billion between 2015 and 2017, and that there are currently more than 9,700

retail CVS pharmacies.

       629.    The CVS Distributors deny the allegations in paragraph 629, except they admit

that certain CVS entities have entered various settlement agreements with the DEA and the

United States Department of Justice.        The CVS Distributors otherwise deny Plaintiffs’

characterization of the settlements, and otherwise deny the remaining allegations in paragraph

629.

       630.    The CVS Distributors deny the allegations in paragraph 630, except the CVS

Distributors admit that CVS Pharmacy, Inc. entered a settlement agreement with the U.S.

Attorney’s Office for the Eastern District of California in July 2017. The CVS Distributors

otherwise deny Plaintiffs’ characterization of the settlement, and respectfully refer the Court to

the referenced settlement agreement, which speaks for itself.

       631.    The CVS Distributors deny the allegations in paragraph 631, except the CVS

Distributors admit that CVS entities have entered various settlement agreements with the DEA

                                                99
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 100 of 198. PageID #: 30864




and the United States Department of Justice. The CVS Distributors otherwise deny Plaintiffs’

characterization of the settlement, and respectfully refer the Court to the referenced settlement

agreements, which speak for themselves.

       632.    The CVS Distributors deny the allegations in paragraph 632, except the CVS

Distributors admit that CVS Pharmacy, Inc. entered a settlement agreement with the U.S.

Attorney’s Office for the District of Maryland in February 2016.          The CVS Distributors

otherwise deny Plaintiffs’ characterization of the settlement, and respectfully refer the Court to

the referenced settlement agreement, which speaks for itself.

       633.    The CVS Distributors deny the allegations in paragraph 633, except the CVS

Distributors admit that CVS Pharmacy, Inc. entered a settlement agreement with the U.S.

Attorney’s Office for the District of Connecticut in October 2016.        The CVS Distributors

otherwise deny Plaintiffs’ characterization of the settlement, and respectfully refer the Court to

the referenced settlement agreement, which speaks for itself.

       634.    The CVS Distributors deny the allegations in paragraph 634, except the CVS

Distributors admit that CVS Pharmacy, Inc. entered a settlement agreement with the

Massachusetts Attorney General in or around September 2016. The CVS Distributors otherwise

deny Plaintiffs’ characterization of the settlement, and respectfully refer the Court to the

referenced settlement agreement, which speaks for itself.

       635.    The CVS Distributors deny the allegations in paragraph 635, except the CVS

Distributors admit that CVS Pharmacy, Inc. entered a settlement agreement with the United

States Department of Justice and its Drug Enforcement Administration for the New England

Field Division in June 2016. The CVS Distributors otherwise deny Plaintiffs’ characterization of




                                               100
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 101 of 198. PageID #: 30865




the settlement, and respectfully refer the Court to the referenced settlement agreement, which

speaks for itself.

        636.    The CVS Distributors deny the allegations in paragraph 636, except the CVS

Distributors admit that CVS Health entered a settlement agreement with the U.S. Attorney’s

Office for the District of Rhode Island in August 2015. The CVS Distributors otherwise deny

Plaintiffs’ characterization of the settlement, and respectfully refer the Court to the referenced

settlement agreement, which speaks for itself.

        637.    The CVS Distributors deny the allegations in paragraph 637, except the CVS

Distributors admit that CVS Health entered a settlement agreement with the U.S. Attorney’s

Office for the Middle District of Florida in May 2015. The CVS Distributors otherwise deny

Plaintiffs’ characterization of the settlement, and respectfully refer the Court to the referenced

settlement agreement, which speaks for itself.

        638.    The CVS Distributors deny the allegations in paragraph 638, except the CVS

Distributors admit that CVS Pharmacy, Inc. entered a settlement agreement with the U.S.

Attorney’s Office for the Southern District of Texas in September 2014. The CVS Distributors

otherwise deny Plaintiffs’ characterization of the settlement, and respectfully refer the Court to

the referenced settlement agreement, which speaks for itself.

        639.    The CVS Distributors deny the allegations in paragraph 639, except the CVS

Distributors admit that Oklahoma CVS Pharmacy, LLC entered a settlement agreement with the

Oklahoma Board of Pharmacy in August 2013. The CVS Distributors otherwise deny Plaintiffs’

characterization of the settlement, and respectfully refer the Court to the referenced settlement

agreement, which speaks for itself.

        640.    The CVS Distributors deny the allegations in paragraph 640.

                                                 101
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 102 of 198. PageID #: 30866




       641.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 641. To the extent any further response is

required, the CVS Distributors deny the allegations.

       642.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 642 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       643.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 643 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       644.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 644 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       645.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 645. To the extent any further response is

required, the CVS Distributors deny the allegations.

       646.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 646. To the extent any further response is

required, the CVS Distributors deny the allegations.

       647.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 647 except to aver that the referenced settlement

                                              102
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 103 of 198. PageID #: 30867




agreements speak for themselves. To the extent any further response is required, the CVS

Distributors deny the allegations.

       648.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 648. To the extent any further response is

required, the CVS Distributors deny the allegations.

       649.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 649 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       650.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 650. To the extent any further response is

required, the CVS Distributors deny the allegations.

       651.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 651 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       652.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 652 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       653.    The CVS Distributors deny the allegations in paragraph 653 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form




                                              103
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 104 of 198. PageID #: 30868




a belief about the truth of the allegations in paragraph 653. To the extent any further response is

required, the CVS Distributors deny the allegations.

       654.    The CVS Distributors deny the allegations in paragraph 654 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 654. To the extent any further response is

required, the CVS Distributors deny the allegations.

       655.    The CVS Distributors deny the allegations in paragraph 655 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 655. To the extent any further response is

required, the CVS Distributors deny the allegations.

       656.    The CVS Distributors deny the allegations in paragraph 656 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 656. To the extent any further response is

required, the CVS Distributors deny the allegations.

       657.    The CVS Distributors deny the allegations in paragraph 657 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 657. To the extent any further response is

required, the CVS Distributors deny the allegations.

       658.    The CVS Distributors deny the allegations in paragraph 658 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 658. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               104
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 105 of 198. PageID #: 30869




       659.    The CVS Distributors deny the allegations in paragraph 659 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 659. To the extent any further response is

required, the CVS Distributors deny the allegations.

       660.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 660. To the extent any further response is

required, the CVS Distributors deny the allegations.

       661.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 661. To the extent any further response is

required, the CVS Distributors deny the allegations.

       662.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 662. To the extent any further response is

required, the CVS Distributors deny the allegations.

       663.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 663. To the extent any further response is

required, the CVS Distributors deny the allegations.

       664.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 664. To the extent any further response is

required, the CVS Distributors deny the allegations.

       665.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 665. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               105
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 106 of 198. PageID #: 30870




       666.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 666. To the extent any further response is

required, the CVS Distributors deny the allegations.

       667.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 667. To the extent any further response is

required, the CVS Distributors deny the allegations.

       668.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 668. To the extent any further response is

required, the CVS Distributors deny the allegations.

       669.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 669. To the extent any further response is

required, the CVS Distributors deny the allegations.

       670.    The CVS Distributors deny the allegations in paragraph 670 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 670. To the extent any further response is

required, the CVS Distributors deny the allegations.

       671.    The CVS Distributors deny the allegations in paragraph 671 insofar as alleged

against them, except the CVS Distributors admit that, when hydrocodone was a Schedule III

drug, they distributed hydrocodone to the CVS pharmacies they serviced. The CVS Distributors

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 671.        To the extent any further response is required, the CVS

Distributors deny the allegations.




                                               106
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 107 of 198. PageID #: 30871




       672.    The CVS Distributors deny the allegations in paragraph 672 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 672. To the extent any further response is

required, the CVS Distributors deny the allegations.

       673.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 673. To the extent any further response is

required, the CVS Distributors deny the allegations.

       674.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 674. To the extent any further response is

required, the CVS Distributors deny the allegations.

       675.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 675. To the extent any further response is

required, the CVS Distributors deny the allegations.

       676.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 676. To the extent any further response is

required, the CVS Distributors deny the allegations.

       677.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 677. To the extent any further response is

required, the CVS Distributors deny the allegations.

       678.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 678. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               107
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 108 of 198. PageID #: 30872




       679.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 679. To the extent any further response is

required, the CVS Distributors deny the allegations.

       680.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 680. To the extent any further response is

required, the CVS Distributors deny the allegations.

       681.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 681. To the extent any further response is

required, the CVS Distributors deny the allegations.

       682.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 682. To the extent any further response is

required, the CVS Distributors deny the allegations.

       683.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 683. To the extent any further response is

required, the CVS Distributors deny the allegations.

       684.    The allegations in paragraph 684 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       685.    The allegations in paragraph 685 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

                                               108
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 109 of 198. PageID #: 30873




       686.      The allegations in paragraph 686 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       687.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 687. To the extent any further response is

required, the CVS Distributors deny the allegations.

       688.      The CVS Distributors deny the allegations in paragraph 688 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 688. To the extent any further response is

required, the CVS Distributors deny the allegations.

       689.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 689, except the CVS Distributors admit that the

state of Ohio maintains the OARRS database that tracks information relating to the dispensing of

controlled substances. The CVS Distributors respectfully refer the Court to the OARRS database

for its true and correct content. To the extent any further response is required, the CVS

Distributors deny the allegations.

       690.      The CVS Distributors deny the allegations in paragraph 690 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database pursuant to the Court’s order, and respectfully refer the

Court to the data for their true and correct contents. The CVS Distributors otherwise deny

Plaintiffs’ characterization of the data, and otherwise deny the remaining allegations in

paragraph 690.

                                               109
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 110 of 198. PageID #: 30874




       691.   The CVS Distributors deny the allegations in paragraph 691 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database, and respectfully refer the Court to the data for their true

and correct contents. The CVS Distributors otherwise deny Plaintiffs’ characterization of the

data, and otherwise deny the remaining allegations in paragraph 691.

       692.   The CVS Distributors deny the allegations in paragraph 692 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database, and respectfully refer the Court to the data for their true

and correct contents. The CVS Distributors otherwise deny Plaintiffs’ characterization of the

data, and otherwise deny the remaining allegations in paragraph 692.

       693.   The CVS Distributors deny the allegations in paragraph 693 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database, and respectfully refer the Court to the data for their true

and correct contents. The CVS Distributors otherwise deny Plaintiffs’ characterization of the

data, and otherwise deny the remaining allegations in paragraph 693.

       694.   The CVS Distributors deny the allegations in paragraph 694 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database, and respectfully refer the Court to the data for their true

and correct contents. The CVS Distributors otherwise deny Plaintiffs’ characterization of the

data, and otherwise deny the remaining allegations in paragraph 694.

       695.   The CVS Distributors deny the allegations in paragraph 695 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database, and respectfully refer the Court to the data for their true

                                              110
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 111 of 198. PageID #: 30875




and correct contents. The CVS Distributors otherwise deny Plaintiffs’ characterization of the

data, and otherwise deny the remaining allegations in paragraph 695.

       696.    The CVS Distributors deny the allegations in paragraph 696 insofar as alleged

against them, except the CVS Distributors admit that the United States Government provided

certain data from its ARCOS database, and respectfully refer the Court to the data for their true

and correct contents. The CVS Distributors otherwise deny Plaintiffs’ characterization of the

data, and otherwise deny the remaining allegations in paragraph 696.

       697.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 697, except the CVS Distributors admit that the

United States Government and the state of Ohio maintain the ARCOS and OARRS databases,

respectively, which track information relating to the dispensing of controlled substances, and

respectfully refer the Court to the data for their true and correct contents. The CVS Distributors

otherwise deny Plaintiffs’ characterization of the data, and otherwise deny the remaining

allegations in paragraph 697.

       698.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 698, except the CVS Distributors admit that the

ARCOS and OARRS databases track information relating to the dispensing of controlled

substances, and respectfully refer the Court to the data for their true and correct contents. The

CVS Distributors otherwise deny Plaintiffs’ characterization of the data, and otherwise deny the

remaining allegations in paragraph 698.

       699.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 699, except the CVS Distributors admit that the

ARCOS and OARRS databases track information relating to the dispensing of controlled

                                               111
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 112 of 198. PageID #: 30876




substances, and respectfully refer the Court to the data for their true and correct contents. The

CVS Distributors otherwise deny Plaintiffs’ characterization of the data, and otherwise deny the

remaining allegations in paragraph 699.

       700.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 700, except the CVS Distributors admit that the

ARCOS and OARRS databases track information relating to the dispensing of controlled

substances, and respectfully refer the Court to the data for their true and correct contents. The

CVS Distributors otherwise deny Plaintiffs’ characterization of the data, and otherwise deny the

remaining allegations in paragraph 700.

       701.    The CVS Distributors deny the allegations in paragraph 701 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 701. To the extent any further response is

required, the CVS Distributors deny the allegations.

       702.    The CVS Distributors deny the allegations in paragraph 702 insofar as alleged

against them, except the CVS Distributors admit that they possessed or had access to certain data

concerning the distribution or dispensing of controlled substances.        The CVS Distributors

otherwise lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 702.        To the extent any further response is required, the CVS

Distributors deny the allegations.

       703.    Paragraph 703 has been deleted by Plaintiffs, and therefore no response is

required.

       704.    Paragraph 704 has been deleted by Plaintiffs, and therefore no response is

required.

                                               112
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 113 of 198. PageID #: 30877




       705.    The CVS Distributors deny the allegations in paragraph 705 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 705. To the extent any further response is

required, the CVS Distributors deny the allegations.

       706.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 706. To the extent any further response is

required, the CVS Distributors deny the allegations.

       707.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 707. To the extent any further response is

required, the CVS Distributors deny the allegations.

       708.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 708. To the extent any further response is

required, the CVS Distributors deny the allegations.

       709.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 709. To the extent any further response is

required, the CVS Distributors deny the allegations.

       710.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 710. To the extent any further response is

required, the CVS Distributors deny the allegations.

       711.    Paragraph 711 has been deleted by Plaintiffs, and therefore no response is

required.

       712.    The CVS Distributors deny the allegations in paragraph 712 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                               113
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 114 of 198. PageID #: 30878




a belief about the truth of the allegations in paragraph 712. To the extent any further response is

required, the CVS Distributors deny the allegations.

       713.    The CVS Distributors deny the allegations in paragraph 713 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 713. To the extent any further response is

required, the CVS Distributors deny the allegations.

       714.    The CVS Distributors deny the allegations in paragraph 714 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 714. To the extent any further response is

required, the CVS Distributors deny the allegations.

       715.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 715, and respectfully refer the Court to any cited documents, which

speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       716.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 716, and respectfully refer the Court to any cited documents, which

speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       717.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 717, and respectfully refer the Court to any cited documents, which

                                               114
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 115 of 198. PageID #: 30879




speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       718.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 717, and respectfully refer the Court to any cited documents, which

speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       719.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 717, and respectfully refer the Court to any cited documents, which

speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       720.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 720.        To the extent any further response is required, the CVS

Distributors deny the allegations.

       721.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 717, and respectfully refer the Court to any cited documents, which

speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       722.    While individuals have suffered from opioid addiction and abuse, the CVS

Distributors lack knowledge or information sufficient to form a belief about the truth of the

                                               115
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 116 of 198. PageID #: 30880




allegations in paragraph 717, and respectfully refer the Court to any cited documents, which

speak for themselves. To the extent any further response is required, the CVS Distributors deny

the allegations.

       723.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 723. To the extent any further response is

required, the CVS Distributors deny the allegations.

       724.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 724. To the extent any further response is

required, the CVS Distributors deny the allegations.

       725.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 725. To the extent any further response is

required, the CVS Distributors deny the allegations.

       726.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 726. To the extent any further response is

required, the CVS Distributors deny the allegations.

       727.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 727. To the extent any further response is

required, the CVS Distributors deny the allegations.

       728.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 728. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              116
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 117 of 198. PageID #: 30881




       729.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 729. To the extent any further response is

required, the CVS Distributors deny the allegations.

       730.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 730. To the extent any further response is

required, the CVS Distributors deny the allegations.

       731.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 731. To the extent any further response is

required, the CVS Distributors deny the allegations.

       732.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 732. To the extent any further response is

required, the CVS Distributors deny the allegations.

       733.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 733. To the extent any further response is

required, the CVS Distributors deny the allegations.

       734.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 734. To the extent any further response is

required, the CVS Distributors deny the allegations.

       735.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 735. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              117
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 118 of 198. PageID #: 30882




       736.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 736. To the extent any further response is

required, the CVS Distributors deny the allegations.

       737.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 737. To the extent any further response is

required, the CVS Distributors deny the allegations.

       738.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 738. To the extent any further response is

required, the CVS Distributors deny the allegations.

       739.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 739. To the extent any further response is

required, the CVS Distributors deny the allegations.

       740.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 740. To the extent any further response is

required, the CVS Distributors deny the allegations.

       741.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 741. To the extent any further response is

required, the CVS Distributors deny the allegations.

       742.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 742. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              118
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 119 of 198. PageID #: 30883




       743.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 743. To the extent any further response is

required, the CVS Distributors deny the allegations.

       744.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 744. To the extent any further response is

required, the CVS Distributors deny the allegations.

       745.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 745. To the extent any further response is

required, the CVS Distributors deny the allegations.

       746.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 746. To the extent any further response is

required, the CVS Distributors deny the allegations.

       747.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 747. To the extent any further response is

required, the CVS Distributors deny the allegations.

       748.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 748. To the extent any further response is

required, the CVS Distributors deny the allegations.

       749.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 749. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              119
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 120 of 198. PageID #: 30884




       750.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 750. To the extent any further response is

required, the CVS Distributors deny the allegations.

       751.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 751. To the extent any further response is

required, the CVS Distributors deny the allegations.

       752.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 752. To the extent any further response is

required, the CVS Distributors deny the allegations.

       753.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 753. To the extent any further response is

required, the CVS Distributors deny the allegations.

       754.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 754. To the extent any further response is

required, the CVS Distributors deny the allegations.

       755.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 755. To the extent any further response is

required, the CVS Distributors deny the allegations.

       756.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 756. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              120
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 121 of 198. PageID #: 30885




       757.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 757. To the extent any further response is

required, the CVS Distributors deny the allegations.

       758.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 758. To the extent any further response is

required, the CVS Distributors deny the allegations.

       759.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 759. To the extent any further response is

required, the CVS Distributors deny the allegations.

       760.    The CVS Distributors deny the allegations in paragraph 760 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 760. To the extent any further response is

required, the CVS Distributors deny the allegations.

       761.    The CVS Distributors deny the allegations in paragraph 761 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 761. To the extent any further response is

required, the CVS Distributors deny the allegations.

       762.    The CVS Distributors deny the allegations in paragraph 762 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 762. To the extent any further response is

required, the CVS Distributors deny the allegations.

       763.    The CVS Distributors deny the allegations in paragraph 763 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                               121
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 122 of 198. PageID #: 30886




a belief about the truth of the allegations in paragraph 763. To the extent any further response is

required, the CVS Distributors deny the allegations.

       764.      The CVS Distributors deny the allegations in paragraph 764 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 764. To the extent any further response is

required, the CVS Distributors deny the allegations.

       765.      The CVS Distributors deny the allegations in paragraph 765 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 765. To the extent any further response is

required, the CVS Distributors deny the allegations.

       766.      The CVS Distributors deny the allegations in paragraph 766 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 766. To the extent any further response is

required, the CVS Distributors deny the allegations.

       767.      The CVS Distributors deny the allegations in paragraph 767 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 767. To the extent any further response is

required, the CVS Distributors deny the allegations.

       768.      The allegations in paragraph 768 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 768 insofar as alleged against them. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 768.

                                               122
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 123 of 198. PageID #: 30887




       769.      The allegations in paragraph 769 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 768 insofar as alleged against them. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 769.

       770.      The CVS Distributors deny the allegations in paragraph 770 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 770. To the extent any further response is

required, the CVS Distributors deny the allegations.

       771.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 771. To the extent any further response is

required, the CVS Distributors deny the allegations.

       772.      The CVS Distributors deny the allegations in paragraph 772 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 772. To the extent any further response is

required, the CVS Distributors deny the allegations.

       773.      The CVS Distributors deny the allegations in paragraph 773 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 773. To the extent any further response is

required, the CVS Distributors deny the allegations.

       774.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 774. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                               123
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 124 of 198. PageID #: 30888




       775.      The CVS Distributors deny the allegations in paragraph 775 insofar as alleged

against them, except the CVS Distributors admit that the Court ordered the United States

Government to produce certain ARCOS data in its April 11, 2018 Order, and respectfully refer

the Court to the order itself for its true and correct content. The CVS Distributors otherwise

deny Plaintiffs’ characterization of the order, and otherwise deny the remaining allegations in

paragraph 775.

       776.      The CVS Distributors deny the allegations in paragraph 776 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 776. To the extent any further response is

required, the CVS Distributors deny the allegations.

       777.      The CVS Distributors deny the allegations in paragraph 777 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 777. To the extent any further response is

required, the CVS Distributors deny the allegations.

       778.      The CVS Distributors deny the allegations in paragraph 778 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 778. To the extent any further response is

required, the CVS Distributors deny the allegations.

       779.      The CVS Distributors deny the allegations in paragraph 779 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 779. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               124
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 125 of 198. PageID #: 30889




       780.      The CVS Distributors deny the allegations in paragraph 780 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 780. To the extent any further response is

required, the CVS Distributors deny the allegations.

       781.      The allegations in paragraph 781 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations in paragraph 781 insofar as alleged against them. The CVS Distributors otherwise

lack knowledge or information sufficient to form a belief about the truth of the allegations in

paragraph 781.

       782.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 782. To the extent any further response is

required, the CVS Distributors deny the allegations.

       783.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 783. To the extent any further response is

required, the CVS Distributors deny the allegations.

       784.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 784. To the extent any further response is

required, the CVS Distributors deny the allegations.

       785.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 785. To the extent any further response is

required, the CVS Distributors deny the allegations.

       786.      The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 786 except to aver that the referenced settlement

                                               125
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 126 of 198. PageID #: 30890




agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       787.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 787. To the extent any further response is

required, the CVS Distributors deny the allegations.

       788.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 788. To the extent any further response is

required, the CVS Distributors deny the allegations.

       789.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 789. To the extent any further response is

required, the CVS Distributors deny the allegations.

       790.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 790. To the extent any further response is

required, the CVS Distributors deny the allegations.

       791.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 791 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       792.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 792. To the extent any further response is

required, the CVS Distributors deny the allegations.

       793.    The CVS Distributors deny the allegations in paragraph 793 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

                                              126
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 127 of 198. PageID #: 30891




a belief about the truth of the allegations in paragraph 793. To the extent any further response is

required, the CVS Distributors deny the allegations.

       794.    The CVS Distributors deny the allegations in paragraph 794 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 794. To the extent any further response is

required, the CVS Distributors deny the allegations.

       795.    The CVS Distributors deny the allegations in paragraph 795 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 795. To the extent any further response is

required, the CVS Distributors deny the allegations.

       796.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 796 except to aver that the referenced settlement

agreements speak for themselves. To the extent any further response is required, the CVS

Distributors deny the allegations.

       797.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 797. To the extent any further response is

required, the CVS Distributors deny the allegations.

       798.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 798. To the extent any further response is

required, the CVS Distributors deny the allegations.

       799.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 799. To the extent any further response is

required, the CVS Distributors deny the allegations.

                                               127
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 128 of 198. PageID #: 30892




       800.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 800 except to aver that the referenced settlement

agreement speaks for itself. To the extent any further response is required, the CVS Distributors

deny the allegations.

       801.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 801. To the extent any further response is

required, the CVS Distributors deny the allegations.

       802.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 802. To the extent any further response is

required, the CVS Distributors deny the allegations.

       803.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 803. To the extent any further response is

required, the CVS Distributors deny the allegations.

       804.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 804. To the extent any further response is

required, the CVS Distributors deny the allegations.

       805.    Paragraph 805 has been deleted by Plaintiffs, and therefore no response is

required.

       806.    Paragraph 806 has been deleted by Plaintiffs, and therefore no response is

required.

       807.    Paragraph 807 has been deleted by Plaintiffs, and therefore no response is

required.




                                              128
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 129 of 198. PageID #: 30893




       808.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 808. To the extent any further response is

required, the CVS Distributors deny the allegations.

       809.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 809. To the extent any further response is

required, the CVS Distributors deny the allegations.

       810.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 810. To the extent any further response is

required, the CVS Distributors deny the allegations.

       811.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 811. To the extent any further response is

required, the CVS Distributors deny the allegations.

       812.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 812. To the extent any further response is

required, the CVS Distributors deny the allegations.

       813.    The CVS Distributors deny the allegations in paragraph 813 insofar as alleged

against them. The CVS Distributors otherwise lack knowledge or information sufficient to form

a belief about the truth of the allegations in paragraph 813. To the extent any further response is

required, the CVS Distributors deny the allegations.

       814.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 814. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                               129
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 130 of 198. PageID #: 30894




       815.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 815. To the extent any further response is

required, the CVS Distributors deny the allegations.

       816.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 816. To the extent any further response is

required, the CVS Distributors deny the allegations.

       817.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 817. To the extent any further response is

required, the CVS Distributors deny the allegations.

       818.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 818. To the extent any further response is

required, the CVS Distributors deny the allegations.

       819.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 819. To the extent any further response is

required, the CVS Distributors deny the allegations.

       820.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 820. To the extent any further response is

required, the CVS Distributors deny the allegations.

       821.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 821. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              130
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 131 of 198. PageID #: 30895




       822.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 822. To the extent any further response is

required, the CVS Distributors deny the allegations.

       823.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 823. To the extent any further response is

required, the CVS Distributors deny the allegations.

       824.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 824. To the extent any further response is

required, the CVS Distributors deny the allegations.

       825.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 825. To the extent any further response is

required, the CVS Distributors deny the allegations.

       826.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 826. To the extent any further response is

required, the CVS Distributors deny the allegations.

       827.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 827. To the extent any further response is

required, the CVS Distributors deny the allegations.

       828.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 828. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              131
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 132 of 198. PageID #: 30896




       829.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 829. To the extent any further response is

required, the CVS Distributors deny the allegations.

       830.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 830. To the extent any further response is

required, the CVS Distributors deny the allegations.

       831.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 831. To the extent any further response is

required, the CVS Distributors deny the allegations.

       832.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 832. To the extent any further response is

required, the CVS Distributors deny the allegations.

       833.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 833. To the extent any further response is

required, the CVS Distributors deny the allegations.

       834.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 834. To the extent any further response is

required, the CVS Distributors deny the allegations.

       835.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 835. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              132
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 133 of 198. PageID #: 30897




       836.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 836. To the extent any further response is

required, the CVS Distributors deny the allegations.

       837.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 837. To the extent any further response is

required, the CVS Distributors deny the allegations.

       838.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 838. To the extent any further response is

required, the CVS Distributors deny the allegations.

       839.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 839. To the extent any further response is

required, the CVS Distributors deny the allegations.

       840.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 840. To the extent any further response is

required, the CVS Distributors deny the allegations.

       841.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 841. To the extent any further response is

required, the CVS Distributors deny the allegations.

       842.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 842. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              133
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 134 of 198. PageID #: 30898




       843.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 843. To the extent any further response is

required, the CVS Distributors deny the allegations.

       844.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 844. To the extent any further response is

required, the CVS Distributors deny the allegations.

       845.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 845. To the extent any further response is

required, the CVS Distributors deny the allegations.

       846.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 846. To the extent any further response is

required, the CVS Distributors deny the allegations.

       847.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 847. To the extent any further response is

required, the CVS Distributors deny the allegations.

       848.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 848. To the extent any further response is

required, the CVS Distributors deny the allegations.

       849.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 849. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              134
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 135 of 198. PageID #: 30899




       850.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 850. To the extent any further response is

required, the CVS Distributors deny the allegations.

       851.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 851. To the extent any further response is

required, the CVS Distributors deny the allegations.

       852.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 852. To the extent any further response is

required, the CVS Distributors deny the allegations.

       853.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 853. To the extent any further response is

required, the CVS Distributors deny the allegations.

       854.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 854. To the extent any further response is

required, the CVS Distributors deny the allegations.

       855.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 855. To the extent any further response is

required, the CVS Distributors deny the allegations.

       856.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 856. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              135
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 136 of 198. PageID #: 30900




       857.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 857. To the extent any further response is

required, the CVS Distributors deny the allegations.

       858.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 858. To the extent any further response is

required, the CVS Distributors deny the allegations.

       859.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 859. To the extent any further response is

required, the CVS Distributors deny the allegations.

       860.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 860. To the extent any further response is

required, the CVS Distributors deny the allegations.

       861.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 861. To the extent any further response is

required, the CVS Distributors deny the allegations.

       862.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 862. To the extent any further response is

required, the CVS Distributors deny the allegations.

       863.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 863. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              136
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 137 of 198. PageID #: 30901




       864.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 864. To the extent any further response is

required, the CVS Distributors deny the allegations.

       865.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 865. To the extent any further response is

required, the CVS Distributors deny the allegations.

       866.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 866. To the extent any further response is

required, the CVS Distributors deny the allegations.

       867.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 867. To the extent any further response is

required, the CVS Distributors deny the allegations.

       868.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 868. To the extent any further response is

required, the CVS Distributors deny the allegations.

       869.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 869. To the extent any further response is

required, the CVS Distributors deny the allegations.

       870.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 870. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              137
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 138 of 198. PageID #: 30902




       871.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 871. To the extent any further response is

required, the CVS Distributors deny the allegations.

       872.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 872. To the extent any further response is

required, the CVS Distributors deny the allegations.

       873.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 873. To the extent any further response is

required, the CVS Distributors deny the allegations.

       874.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 874. To the extent any further response is

required, the CVS Distributors deny the allegations.

       875.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 875. To the extent any further response is

required, the CVS Distributors deny the allegations.

       876.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 876. To the extent any further response is

required, the CVS Distributors deny the allegations.

       877.    The CVS Distributors lack knowledge or information sufficient to form a belief

about the truth of the allegations in paragraph 877. To the extent any further response is

required, the CVS Distributors deny the allegations.




                                              138
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 139 of 198. PageID #: 30903




                                     CLAIMS FOR RELIEF

                      ANSWERING THE FIRST CLAIM FOR RELIEF

       878.    In response to paragraph 878, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       879.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

879 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       880.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

880 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       881.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

881 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       882.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

882 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       883.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                                139
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 140 of 198. PageID #: 30904




883 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       884.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

884 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       885.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

885 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       886.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

886 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       887.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

887 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       888.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

888 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               140
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 141 of 198. PageID #: 30905




       889.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

889 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       890.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

890 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       891.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

891 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       892.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

892 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       893.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

893 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       894.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                               141
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 142 of 198. PageID #: 30906




894 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       895.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

895 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       896.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

896 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       897.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

897 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       898.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

898 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       899.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

899 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               142
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 143 of 198. PageID #: 30907




       900.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

900 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       901.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

901 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       902.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

902 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       903.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

903 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       904.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

904 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       905.    Plaintiffs’ first claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                               143
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 144 of 198. PageID #: 30908




905 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

                    ANSWERING THE SECOND CLAIM FOR RELIEF

       906.    In response to paragraph 906, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       907.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

907 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       908.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

908 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       909.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

909 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       910.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

910 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       911.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

                                                144
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 145 of 198. PageID #: 30909




911 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       912.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

912 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       913.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

913 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       914.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

914 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       915.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

915 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       916.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

916 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               145
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 146 of 198. PageID #: 30910




       917.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

917 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       918.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

918 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       919.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

919 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       920.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

920 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       921.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

921 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       922.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                               146
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 147 of 198. PageID #: 30911




922 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       923.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

923 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       924.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

924 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       925.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

925 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       926.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

926 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       927.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

927 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               147
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 148 of 198. PageID #: 30912




       928.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

928 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       929.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

929 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       930.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

930 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       931.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

931 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       932.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

932 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       933.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                               148
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 149 of 198. PageID #: 30913




933 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       934.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

934 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       935.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

935 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       936.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

936 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       937.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

937 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       938.    Plaintiffs’ second claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

938 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               149
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 150 of 198. PageID #: 30914




                     ANSWERING THE THIRD CLAIM FOR RELIEF

       939.    In response to paragraph 939, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       940.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

940 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       941.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

941 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       942.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

942 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       943.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

943 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       944.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

944 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

                                                150
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 151 of 198. PageID #: 30915




       945.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

945 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       946.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

946 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       947.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

947 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       948.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

948 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       949.    Plaintiffs’ third claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

949 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

                    ANSWERING THE FOURTH CLAIM FOR RELIEF

       950.    In response to paragraph 950, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

                                                151
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 152 of 198. PageID #: 30916




       951.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

951 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       952.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required.          The CVS Distributors otherwise

incorporate by reference their responses to the paragraphs of Plaintiffs’ First Claim for Relief.

       953.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

953 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       954.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

954 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       955.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

955 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       956.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

956 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

                                                152
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 153 of 198. PageID #: 30917




       957.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

957 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       958.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

958 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       959.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

959 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       960.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

960 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       961.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

961 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       962.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                               153
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 154 of 198. PageID #: 30918




962 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       963.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

963 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       964.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

964 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       965.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

965 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       966.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

966 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       967.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

967 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               154
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 155 of 198. PageID #: 30919




       968.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

968 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       969.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required.         The CVS Distributors otherwise

incorporate by reference their responses to the paragraphs within Section I.G. of the SAC.

       970.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

970 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       971.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

971 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       972.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

972 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       973.    Plaintiffs’ fourth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

973 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

                                               155
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 156 of 198. PageID #: 30920




                      ANSWERING THE FIFTH CLAIM FOR RELIEF

       974.    In response to paragraph 974, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       975.    The allegations in paragraph 975 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       976.    The allegations in paragraph 976 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       977.    The allegations in paragraph 977 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       978.    The allegations in paragraph 978 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       979.    The allegations in paragraph 979 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

                                                156
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 157 of 198. PageID #: 30921




       980.    The allegations in paragraph 980 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       981.    The allegations in paragraph 981 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       982.    The allegations in paragraph 982 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       983.    The allegations in paragraph 983 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       984.    The allegations in paragraph 984 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       985.    The allegations in paragraph 985 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                                               157
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 158 of 198. PageID #: 30922




       986.    The allegations in paragraph 986 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       987.    The allegations in paragraph 987 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       988.    The allegations in paragraph 988 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       989.    The allegations in paragraph 989 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       990.    The allegations in paragraph 990 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       991.    The allegations in paragraph 991 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       992.    The allegations in paragraph 992 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                                               158
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 159 of 198. PageID #: 30923




       993.    The allegations in paragraph 993 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       994.    The allegations in paragraph 994 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       995.    The allegations in paragraph 995 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       996.    The allegations in paragraph 996 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                     ANSWERING THE SIXTH CLAIM FOR RELIEF

       997.    In response to paragraph 997, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       998.    The allegations in paragraph 998 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       999.    The allegations in paragraph 999 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                                159
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 160 of 198. PageID #: 30924




       1000. The allegations in paragraph 1000 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1001. The allegations in paragraph 1001 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1002. The allegations in paragraph 1002 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1003. The allegations in paragraph 1003 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1004. The allegations in paragraph 1004 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1005. The allegations in paragraph 1005 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1006. The allegations in paragraph 1006 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                             160
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 161 of 198. PageID #: 30925




       1007. The allegations in paragraph 1007 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1008. The allegations in paragraph 1008 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1009. The allegations in paragraph 1009 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1010. The allegations in paragraph 1010 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1011. The allegations in paragraph 1011 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1012. The allegations in paragraph 1012 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1013. The allegations in paragraph 1013 are alleged against the Marketing Defendants

only, and thus no response from the CVS Distributors is required. Moreover, the allegations in




                                               161
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 162 of 198. PageID #: 30926




paragraph 1013 state legal conclusions as to which no response is required. To the extent any

further response is required, the CVS Distributors deny the allegations.

       1014. The allegations in paragraph 1014 are alleged against the Marketing Defendants

only, and thus no response from the CVS Distributors is required. Moreover, the allegations in

paragraph 1014 state legal conclusions as to which no response is required. To the extent any

further response is required, the CVS Distributors deny the allegations.

       1015. The allegations in paragraph 1015 are alleged against the Marketing Defendants

only, and thus no response from the CVS Distributors is required. Moreover, the allegations in

paragraph 1015 state legal conclusions as to which no response is required. To the extent any

further response is required, the CVS Distributors deny the allegations.

       1016. The allegations in paragraph 1016 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1017. The allegations in paragraph 1017 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1018. The allegations in paragraph 1018 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1019. The allegations in paragraph 1019 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                                               162
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 163 of 198. PageID #: 30927




       1020. The allegations in paragraph 1020 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1021. The allegations in paragraph 1021 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1022. The allegations in paragraph 1022 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1023. The allegations in paragraph 1023 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1024. The allegations in paragraph 1024 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1025. The allegations in paragraph 1025 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1026. The allegations in paragraph 1026 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                             163
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 164 of 198. PageID #: 30928




       1027. The allegations in paragraph 1027 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1028. The allegations in paragraph 1028 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1029. The allegations in paragraph 1029 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1030. The allegations in paragraph 1030 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1031. The allegations in paragraph 1031 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1032. The allegations in paragraph 1032 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1033. The allegations in paragraph 1033 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                             164
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 165 of 198. PageID #: 30929




       1034. The allegations in paragraph 1034 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1035. The allegations in paragraph 1035 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1036. The allegations in paragraph 1036 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1037. The allegations in paragraph 1037 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1038. The allegations in paragraph 1038 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                   ANSWERING THE SEVENTH CLAIM FOR RELIEF

       1039. In response to paragraph 1039, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       1040. The allegations in paragraph 1040 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                                165
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 166 of 198. PageID #: 30930




       1041. The allegations in paragraph 1041 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1042. The allegations in paragraph 1042 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1043. The allegations in paragraph 1043 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1044. The allegations in paragraph 1044 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1045. The allegations in paragraph 1045 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1046. The allegations in paragraph 1046 are alleged against the Marketing Defendants

only, and thus no response from the CVS Distributors is required. Moreover, the allegations in

paragraph 1046 state legal conclusions as to which no response is required. To the extent any

further response is required, the CVS Distributors deny the allegations.

       1047. The allegations in paragraph 1047 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                               166
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 167 of 198. PageID #: 30931




       1048. The allegations in paragraph 1048 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1049. The allegations in paragraph 1049 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1050. The allegations in paragraph 1050 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1051. The allegations in paragraph 1051 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1052. The allegations in paragraph 1052 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1053. The allegations in paragraph 1053 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1054. The allegations in paragraph 1054 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                             167
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 168 of 198. PageID #: 30932




       1055. The allegations in paragraph 1055 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1056. The allegations in paragraph 1056 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1057. The allegations in paragraph 1057 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1058. The allegations in paragraph 1058 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1059. The allegations in paragraph 1059 are alleged against the Marketing Defendants

only, and thus no response from the CVS Distributors is required. Moreover, the allegations in

paragraph 1059 state legal conclusions as to which no response is required. To the extent any

further response is required, the CVS Distributors deny the allegations.

       1060. The allegations in paragraph 1060 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.




                                               168
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 169 of 198. PageID #: 30933




       1061. The allegations in paragraph 1061 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1062. The allegations in paragraph 1062 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1063. The allegations in paragraph 1063 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1064. The allegations in paragraph 1064 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1065. The allegations in paragraph 1065 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1066. The allegations in paragraph 1066 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1067. The allegations in paragraph 1067 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                             169
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 170 of 198. PageID #: 30934




       1068. The allegations in paragraph 1068 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1069. The allegations in paragraph 1069 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1070. The allegations in paragraph 1070 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1071. The allegations in paragraph 1071 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                    ANSWERING THE EIGHTH CLAIM FOR RELIEF

       1072. In response to paragraph 1072, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       1073. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1073 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1074. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1074 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

                                                170
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 171 of 198. PageID #: 30935




       1075. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1075 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1076. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1076 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1077. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1077 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1078. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1078 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1079. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1079 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1080. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph




                                               171
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 172 of 198. PageID #: 30936




1080 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1081. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1081 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1082. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1082 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1083. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1083 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1084. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1084 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1085. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1085 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.




                                               172
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 173 of 198. PageID #: 30937




       1086. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1086 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1087. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1087 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1088. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1088 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.

       1089. Plaintiffs’ eighth claim for relief is not asserted against the CVS Distributors and

thus no response from the CVS Distributors is required. Moreover, the allegations in paragraph

1089 state legal conclusions as to which no response is required. To the extent any further

response is required, the CVS Distributors deny the allegations.


                     ANSWERING THE NINTH CLAIM FOR RELIEF

       1090. In response to paragraph 1090, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       1091. The allegations in paragraph 1091 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,




                                                173
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 174 of 198. PageID #: 30938




regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1092. The allegations in paragraph 1092 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1093. The allegations in paragraph 1093 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1094. The allegations in paragraph 1094 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1095. The allegations in paragraph 1095 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1096. The allegations in paragraph 1096 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.




                                               174
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 175 of 198. PageID #: 30939




       1097. The allegations in paragraph 1097 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1098. The allegations in paragraph 1098 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1099. The allegations in paragraph 1099 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1100. The allegations in paragraph 1100 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1101. The allegations in paragraph 1101 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

       1102. The allegations in paragraph 1102 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1103. The allegations in paragraph 1103 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                                               175
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 176 of 198. PageID #: 30940




       1104. The allegations in paragraph 1104 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1105. The allegations in paragraph 1105 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1106. The allegations in paragraph 1106 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1107. The allegations in paragraph 1107 state legal conclusions as to which no response

is required, and the CVS Distributors respectfully refer the Court to any cited statutes,

regulations, or documents for their true and correct contents. To the extent any further response

is required, the CVS Distributors deny the allegations.

                     ANSWERING THE TENTH CLAIM FOR RELIEF

       1108. In response to paragraph 1108, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       1109. The allegations in paragraph 1109 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1110. The allegations in paragraph 1110 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                                176
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 177 of 198. PageID #: 30941




       1111. The allegations in paragraph 1111 state legal conclusions as to which no response

is required. The CVS Distributors otherwise lack knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 1111. To the extent any further response is

required, the CVS Distributors deny the allegations.

       1112. The allegations in paragraph 1112 state legal conclusions as to which no response

is required. The CVS Distributors otherwise lack knowledge or information sufficient to form a

belief about the truth of the allegations in paragraph 1112. To the extent any further response is

required, the CVS Distributors deny the allegations.

       1113. The allegations in paragraph 1113 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1114. The allegations in paragraph 1114 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1115. The allegations in paragraph 1115 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1116. The allegations in paragraph 1116 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1117. The allegations in paragraph 1117 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                                               177
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 178 of 198. PageID #: 30942




       1118. The allegations in paragraph 1118 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1119. The allegations in paragraph 1119 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1120. The allegations in paragraph 1120 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1121. The allegations in paragraph 1121 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

                  ANSWERING THE ELEVENTH CLAIM FOR RELIEF

       1122. In response to paragraph 1122, the CVS Distributors repeat and reallege their

responses to the allegations within all prior paragraphs within the SAC as if fully set forth herein.

       1123. The allegations in paragraph 1123 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1124. The allegations in paragraph 1124 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                                178
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 179 of 198. PageID #: 30943




       1125. The allegations in paragraph 1125 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1126. The allegations in paragraph 1126 are alleged against the Marketing Defendants

only, and thus no response from the CVS Distributors is required. Moreover, the allegations in

paragraph 1126 state legal conclusions as to which no response is required. To the extent any

further response is required, the CVS Distributors deny the allegations.

       1127. The allegations in paragraph 1127 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1128. The allegations in paragraph 1128 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1129. The allegations in paragraph 1129 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1130. The allegations in paragraph 1130 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1131. The allegations in paragraph 1131 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.




                                               179
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 180 of 198. PageID #: 30944




       1132. The allegations in paragraph 1132 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1133. The allegations in paragraph 1133 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1134. The allegations in paragraph 1134 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1135. The allegations in paragraph 1135 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1136. The allegations in paragraph 1136 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.

       1137. The allegations in paragraph 1137 state legal conclusions as to which no response

is required. To the extent any further response is required, the CVS Distributors deny the

allegations.



                                AFFIRMATIVE DFENSES

       The CVS Distributors raise the following affirmative defenses to the SAC.            By

designating the following defenses as affirmative defenses, the CVS Distributors do not concede

that they bear the burden of proof and/or the burden of persuasion as to any such defense. The

                                             180
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 181 of 198. PageID #: 30945




CVS Distributors reserve the right to (1) rely on any other applicable defenses that may become

apparent during fact or expert discovery; (2) rely on any other applicable defenses set forth in

any answer or list of affirmative defenses filed or submitted by any other Defendant in this

action; and (3) amend this document and/or its answer to assert any such defenses.

                                           FIRST DEFENSE

          The Complaint fails to state a claim upon which relief may be granted, fails to state facts

sufficient to constitute the purported causes of action, and fails to plead a legally cognizable

injury.

                                         SECOND DEFENSE

          Plaintiffs’ claims are barred by the applicable statutes of limitation.

                                          THIRD DEFENSE

          Plaintiffs’ claims are barred by the doctrine of laches.

                                         FOURTH DEFENSE

          Plaintiffs’ claims are barred by the applicable statute of repose.

                                           FIFTH DEFENSE

          Plaintiffs lack standing to bring all or some of their claims.

                                          SIXTH DEFENSE

          Plaintiffs’ claims are barred by the voluntary payment doctrine.

                                        SEVENTH DEFENSE

          Plaintiffs’ claims are barred by the doctrine of unclean hands.

                                         EIGHTH DEFENSE

          Plaintiffs’ claims are barred by the doctrine of in pari delicto.

                                          NINTH DEFENSE

                                                   181
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 182 of 198. PageID #: 30946




       Plaintiffs’ claims and damages are barred or limited, in whole or in part, by common law,

statutory, and state constitutional constraints on the exercise of police powers by a municipality.

                                          TENTH DEFENSE

       Plaintiffs’ claims and damages are barred or limited by the political question and

separation of powers doctrines and because their claims implicate issues of statewide importance

that are reserved for state regulation.

                                      ELEVENTH DEFENSE

       Plaintiffs’ claims are barred because Plaintiffs are not the real parties in interest.

                                      TWELFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack capacity to bring

their claims.

                                    THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred to the extent the CVS Distributors have valid defenses which

would bar recovery by those persons on whose behalf Plaintiffs seek recovery.

                                    FOURTEENTH DEFENSE

       Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’ claims

were properly made by individuals on whose behalf Plaintiffs seek to recover.

                                     FIFTEENTH DEFENSE

       Plaintiffs have failed to comply with the requirement that they identify each patient in

whose claim(s) they have a subrogation interest and on whose behalf they have incurred costs.

                                     SIXTEENTH DEFENSE

       Plaintiffs fail to plead that they reimbursed any prescriptions for any opioid distributed by

the CVS Distributors that harmed patients and should not have been written, or that the CVS


                                                 182
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 183 of 198. PageID #: 30947




Distributors’ allegedly improper conduct caused any health care provider to write any ineffective

or harmful opioid prescriptions, or that any specific prescription was unauthorized, medically

unnecessary, ineffective, or harmful.

                                   SEVENTEENTH DEFENSE

        Plaintiffs’ claims are barred by the doctrines of estoppel and/or waiver.

                                    EIGHTEENTH DEFENSE

        Plaintiffs’ claims against the CVS Distributors do not arise from the same transactions or

occurrences as their claims against other defendants, as required for joinder of parties.

                                    NINETEENTH DEFENSE

        Plaintiffs failed to join all necessary parties, including without limitation prescribers,

patients, and other third parties whom Plaintiffs alleged engaged in the unauthorized, improper

or illicit prescription, dispensing, diversion, or use of opioids.

                                     TWENTIETH DEFENSE

        The CVS Distributors deny all types of causation, including without limitation cause in

fact, proximate cause, and producing cause, as to the claims asserted against the CVS

Distributors.

                                   TWENTY-FIRST DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the doctrines of superseding and

intervening causation.

                                 TWENTY-SECOND DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because the CVS Distributors have no

legal duty to protect Plaintiffs from the intentional criminal acts of third persons. Such criminal

acts are superseding causes that extinguish any liability.


                                                  183
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 184 of 198. PageID #: 30948




                                 TWENTY-THIRD DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or

damages were due to illicit use or abuse of medications.

                               TWENTY-FOURTH DEFENSE

        Plaintiffs’ claims are barred to the extent their alleged injuries and damages were caused

or contributed to by the negligence or conduct of Plaintiffs and/or third parties over whom the

CVS Distributors had no control and for whom they are not responsible.

                                 TWENTY-FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the derivative injury rule and

the remoteness doctrine bar Plaintiffs from recovering payments that they allegedly made on

behalf of their residents to reimburse any expenses for health care, pharmaceutical care, and

other public services.

                                 TWENTY-SIXTH DEFENSE

        Plaintiffs’ claims are barred because Plaintiffs suffered no injuries or damages as a result

of any action by the CVS Distributors.

                               TWENTY-SEVENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or

damages were caused by unforeseeable or uncontrollable forces over which the CVS Distributors

had no control, including without limitation pre-existing medical conditions.

                                TWENTY-EIGHTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or damages

were caused by the misuse of the medications involved, by failure to use the medications




                                               184
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 185 of 198. PageID #: 30949




properly, and/or by the alteration, modification, or criminal misuse of medications prescribed by

third parties over whom the CVS Distributors had no control.

                                  TWENTY-NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because neither the users of the subject

prescription medications nor their prescribers relied to their detriment upon any statement by the

CVS Distributors in determining to use or prescribe the subject prescription medications.

                                     THIRTIETH DEFENSE

       Any injuries and/or damages sustained by Plaintiffs were caused, in whole or part, by

their own failure to effectively enforce the law and prosecute violations thereof and any recovery

by Plaintiffs are barred or, alternatively, should be diminished according to its own fault.

                                   THIRTY-FIRST DEFENSE

       Any recovery by Plaintiffs is barred or limited by the principle of comparative or

contributory fault.

                                 THIRTY-SECOND DEFENSE

       Any recovery by Plaintiffs may be barred or limited by the principles of informed consent

and assumption of the risk, whether primary, express, or implied.

                                  THIRTY-THIRD DEFENSE

       The CVS Distributors assert their right to a proportionate reduction, based on the

negligence or other conduct of any settling tortfeasor, responsible third party, or Plaintiff, of any

damages found against the CVS Distributors.

                                 THIRTY-FOURTH DEFENSE

       Plaintiffs’ claims are barred to the extent their alleged damages are speculative, uncertain,

or hypothetical.


                                                 185
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 186 of 198. PageID #: 30950




                                  THIRTY-FIFTH DEFENSE

       In the event of liability against the CVS Distributors (which liability is specifically

denied), a specific percentage of the tortious conduct that proximately caused Plaintiffs’ injury or

loss is attributable to (1) each of the Plaintiffs; (2) other parties from whom Plaintiffs seek

recovery; and (3) persons from whom Plaintiffs do not seek recovery in this action, including but

not limited to prescribers of opioids, their associates, and employers, including hospitals; non-

party manufacturers of prescription opioids; non-party distributors of prescription opioids;

non-CVS pharmacies and pharmacists employed or formerly employed at those pharmacies;

individuals and entities involved in the distribution and/or sale of illegal opioids; individuals

involved in procuring diverted prescription opioids and/or illegal drugs; delivery services;

federal, state, and local government entities; and any other person identified by Plaintiffs or any

other defendant as a non-party whose tortious conduct proximately caused Plaintiffs’ injury or

loss. Ohio Revised Code §§ 2307.22-.23; id. §§ 2315.32-.35.

                                  THIRTY-SIXTH DEFENSE

       In the event of liability against the CVS Distributors (which liability is specifically

denied), the facts will show that they caused fifty percent or less of the conduct that proximately

caused Plaintiffs’ alleged injuries or loss, and the CVS Distributors are therefore liable only for

their proportionate share of damages that represent economic loss.      See Ohio Revised Code §§

2307.22-.23. Any recovery by Plaintiffs must be reduced pursuant to Ohio Rev. Code §§

2315.32-35 and 2307.23 to account for the acts or omissions attributable to Plaintiffs.

                                THIRTY-SEVENTH DEFENSE

       Plaintiffs may have failed or refused to exercise reasonable care and diligence to avoid

loss and minimize damages and, therefore, may not recover for losses that could have been

                                                186
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 187 of 198. PageID #: 30951




prevented by reasonable efforts on its part, or by expenditures which might reasonably have been

made. Recovery, if any, should therefore be reduced by Plaintiffs’ failure to mitigate damages, if

any.

                                  THIRTY-EIGHTH DEFENSE

        Plaintiffs’ claims are barred or limited by the economic loss rule.

                                  THIRTY-NINTH DEFENSE

        Plaintiffs’ claims are barred or limited by the free public services and/or municipal cost

recovery doctrine.

                                     FORTIETH DEFENSE

        Plaintiffs’ claims are barred to the extent they relate to the CVS Distributors’ or other

defendants’ alleged advertising, public statements, lobbying, or other activities protected by the

First Amendment to the Constitution of the United States or by the Constitution of the State of

Ohio or that of any other state whose laws may apply.

                                   FORTY-FIRST DEFENSE

        The damages which Plaintiffs may be entitled to recover if liability is established (which

liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.

                                  FORTY-SECOND DEFENSE

        Any damages that Plaintiffs may recover against the CVS Distributors must be reduced to

the extent that Plaintiffs are seeking damages for alleged injuries or expenses related to the same

user(s) of the subject prescription medications, or damages recovered or recoverable by other

actual or potential plaintiffs.




                                                187
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 188 of 198. PageID #: 30952




                                   FORTY-THIRD DEFENSE

       Plaintiffs’ claims are barred to the extent they rely, explicitly or implicitly, on a theory of

market-share liability.

                                  FORTY-FOURTH DEFENSE

       To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are not entitled to such

relief because Plaintiffs have an adequate remedy at law.

                                   FORTY-FIFTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the Due

Process or Ex Post Facto clauses of the United States or Ohio constitutions to the extent

Plaintiffs seek to impose liability retroactively for conduct that was not actionable at the time it

occurred.

                                   FORTY-SIXTH DEFENSE

       Defendant’s rights under the Due Process Clause of the U.S. Constitution and applicable

state Constitution or statute are violated by any financial or other arrangement that might distort

a government attorney’s duty to pursue justice rather than his or her personal interests, financial

or otherwise, in the context of a civil enforcement proceeding, including by Plaintiffs’ use of a

contingency fee contract with private counsel.

                                 FORTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the

Dormant Commerce Clause of the United States Constitution.

                                  FORTY-EIGHTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because federal agencies have exclusive

or primary jurisdiction over the matters asserted in the Complaint.


                                                 188
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 189 of 198. PageID #: 30953




                                     FORTY-NINTH DEFENSE

          Plaintiffs’ claims are preempted by federal law, including (without limitation) the federal

Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

                                        FIFTIETH DEFENSE

          The CVS Distributors’ conduct conformed with the FDCA and the requirements of the

FDA, and the activities of CVS Distributors alleged in the Complaint conformed with all state

and federal statutes, regulations, and industry standards based on the state of knowledge at the

relevant time(s) alleged in the Complaint.

                                      FIFTY-FIRST DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011), and

Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

                                    FIFTY-SECOND DEFENSE

          Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes and

objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

                                      FIFTY-THIRD DEFENSE

          To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of a “fraud on the FDA” with respect to the Manufacturer Defendants’

disclosure of information related to the safety of their medications at issue, such claims are

barred and should be dismissed. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341

(2001).

                                                   189
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 190 of 198. PageID #: 30954




                                FIFTY-FOURTH DEFENSE

       To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of “fraud on the DEA” with respect to the CVS Distributors’ compliance

with statutes or regulations administered and/or enforced by the DEA, such claims are barred and

should be dismissed. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).

                                  FIFTH-FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the deference that common law

accords discretionary actions by the FDA under the FDCA and discretionary actions by the DEA

under the Controlled Substances Act.

                                  FIFTY-SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust administrative

remedies.

                                FIFTY-SEVENTH DEFENSE

       If Plaintiffs incurred the damages alleged, which is expressly denied, the CVS

Distributors are not liable for damages because the methods, standards, or techniques of

designing, manufacturing, labeling, and distributing of the prescription medications at issue

complied with and were in conformity with the laws and regulations of the Controlled

Substances Act, the FDCA, and the generally recognized state of the art in the industry at the

time the product was designed, manufactured, labeled, and distributed.

                                 FIFTY-EIGHTH DEFENSE

       Plaintiffs’ claims are barred to the extent they are based on any allegations involving

failure to provide adequate warnings or information because all warnings or information that

accompanied the allegedly distributed products were approved by the United States Food &

                                              190
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 191 of 198. PageID #: 30955




Drug Administration for a product approved under the Federal Food, Drug, and Cosmetic Act

(21 U.S.C. § 301 et seq.), as amended, or Section 351, Public Health Service Act (42 U.S.C.

§ 262), as amended, or the warnings and information provided were those stated in monographs

developed by the United States Food & Drug Administration for pharmaceutical products that

may be distributed without an approved new drug application.

                                    FIFTY-NINTH DEFENSE

        Plaintiffs’ claims are barred in whole or in part under the learned intermediary doctrine.

                                      SIXTIETH DEFENSE

        The CVS Distributors did not owe or breach any statutory or common law duty to

Plaintiffs.

                                    SIXTY-FIRST DEFENSE

        The CVS Distributors appropriately, completely, and fully performed and discharged any

and all obligations and legal duties arising out of the matters alleged in the Complaint.

                                  SIXTY-SECOND DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because the CVS Distributors complied

at all relevant times with all applicable laws, including all legal and regulatory duties.

                                    SIXTY-THIRD DEFENSE

        To the extent that Plaintiffs rely on letters or other informal guidance from the DEA to

establish the CVS Distributors’ regulatory duties, such informal guidance cannot enlarge the

CVS Distributors’ regulatory duties in the absence of compliance by DEA with the requirements

by the Administrative Procedure Act, 5 U.S.C. § 551 et seq.




                                                 191
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 192 of 198. PageID #: 30956




                                   SIXTY-FOURTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have no private right

of action under the relevant laws and regulations.

                                    SIXTY-FIFTH DEFENSE

        The claims asserted in the Complaint are barred, in whole or in part, by the Restatement

(Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts: Products

Liability § 6.

                                    SIXTY-SIXTH DEFENSE

        The CVS Distributors are not liable for any statements in the Manufacturer Defendants’

branded or unbranded materials.

                                  SIXTY-SEVENTH DEFENSE

        Plaintiffs’ claims are barred in whole or in part, or are subject to other limitations, by the

Ohio Product Liability Act, Ohio Revised Code § 2307.71, et seq.

                                   SIXTY-EIGHTH DEFENSE

        Plaintiffs’ nuisance claims are barred to the extent that they lack the statutory authority to

bring a nuisance claim under Ohio law or their own applicable county or municipal codes or

regulations.

                                    SIXTY-NINTH DEFENSE

        Plaintiffs’ common law and statutory public nuisance claims are barred or limited by the

Ohio Products Liability Act.

                                    SEVENTIETH DEFENSE

        Plaintiffs’ claim of public nuisance is barred or limited because no action of the CVS

Distributors involved interference with real property; illegal conduct perpetrated by third parties


                                                 192
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 193 of 198. PageID #: 30957




involving the use of an otherwise legal product does not involve a public right against the

distributor sufficient to state a claim for public nuisance; the alleged public nuisance would have

impermissible extraterritorial reach; and the alleged conduct of Defendant is too remote from the

alleged injury as a matter of law and due process.

                                   SEVENTY-FIRST DEFENSE

       Plaintiffs’ claim for unjust enrichment is barred or limited because the CVS Distributors

did not receive and retain any alleged benefit from Plaintiffs.

                                  SEVENTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable Ohio

statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

                                  SEVENTY-THIRD DEFENSE

       Plaintiffs’ claims are barred, reduced, and/or limited to the extent that the CVS

Distributors are entitled to a credit or setoff for any and all sums Plaintiffs has received in the

way of any and all settlements.

                                  SEVENTY-FOURTH DEFENSE

       To the extent that Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

                                  SEVENTY-FIFTH DEFENSE

       Plaintiffs fail to plead any actionable misrepresentation or omission made by or

attributable to the CVS Distributors.

                                  SEVENTY-SIXTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part because no conduct of the CVS

Distributors was misleading, unfair, or deceptive.


                                                 193
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 194 of 198. PageID #: 30958




                              SEVENTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because neither the users, nor their

prescribers of the medications distributed by the CVS Distributors, nor Plaintiffs themselves,

relied to their detriment upon any statement by the CVS Distributors in determining to use the

medications at issue.

                               SEVENTY-EIGHTH DEFENSE

       Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are barred or

reduced by applicable law or statute or, in the alternative, are unconstitutional insofar as they

violate the due process protections afforded by the United States Constitution, the excessive fines

clause of the Eighth Amendment of the United States Constitution, the Full Faith and Credit

Clause of the United States Constitution, and applicable provisions of the Constitution of this

State or that of any other state whose laws may apply. Any law, statute or other authority

purporting to permit the recovery of punitive damages or civil penalties in this case is

unconstitutional, facially and as applied, to the extent that, without limitation, it: (1) lacks

constitutionally sufficient standards to guide and restrain the jury’s discretion in determining

whether to award punitive damages or civil penalties and/or the amount, if any; (2) is void for

vagueness in that it fails to provide adequate advance notice as to what conduct will result in

punitive damages or civil penalties; (3) unconstitutionally may permit recovery of punitive

damages or civil penalties based on harms to third parties, out-of-state conduct, conduct that

complied with applicable law, or conduct that was not directed, or did not proximately cause

harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive damages or civil

penalties in an amount that is not both reasonable and proportionate to the amount of harm, if

any, to Plaintiffs and to the amount of compensatory damages, if any; (5) unconstitutionally may


                                               194
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 195 of 198. PageID #: 30959




permit jury consideration of net worth or other financial information relating to Defendants; (6)

lacks constitutionally sufficient standards to be applied by the trial court in post-verdict review of

any award of punitive damages or civil penalties; (7) lacks constitutionally sufficient standards

for appellate review of any award of punitive damages or civil penalties; (8) would

unconstitutionally impose a penalty, criminal in nature, without according to Defendants the

same procedural protections that are accorded to criminal defendants under the constitutions of

the United States, this State, and any other state whose laws may apply; and (9) otherwise fails to

satisfy Supreme Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v.

Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443

(1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S.

408 (2003); and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

                                 SEVENTY-NINTH DEFENSE

       To the extent that Plaintiffs seek punitive, exemplary, or aggravated damages, any such

damages are barred because the product at issue, and its labeling, were subject to and received

pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                                     EIGHTIETH DEFENSE

       Plaintiffs’ claims for punitive or exemplary damages are barred because the CVS

Distributors have neither acted nor failed to act in a manner that entitles Plaintiffs to recover

punitive or exemplary damages.

                                   EIGHTY-FIRST DEFENSE

       Plaintiffs cannot obtain relief on its claims based on actions undertaken by the CVS

Distributors of which the CVS Distributors provided notice of all material facts.




                                                 195
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 196 of 198. PageID #: 30960




                                  EIGHT-SECOND DEFENSE

        The CVS Distributors are entitled to, and claim the benefit of, all defenses and

presumptions set forth in or arising from any rule of law or statute of this State or any other state

whose substantive law might control the action.

                                  EIGHTY-THIRD DEFENSE

        The CVS Distributors assert all applicable defenses under Federal Rules of Civil

Procedure 8(c) and 12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation

and discovery proceeds.

                                 EIGHTY-FOURTH DEFENSE

        To the extent they are not otherwise incorporated herein, the CVS Distributors

incorporate as a defense the defenses and arguments raised in the motions to dismiss of the

Manufacturer Defendants, Distributor Defendants, and Pharmacy Defendants in this case.

                                  EIGHTY-FIFTH DEFENSE

        The CVS Distributors adopt by reference any additional applicable defense pled by any

other defendants not otherwise pled herein.

                                 DEMAND FOR JURY TRIAL

        The CVS Distributors hereby demand a jury trial as to all issues or claims for which a

jury trial is allowed.

                                    PRAYER FOR RELIEF

        The CVS Distributors pray that (a) judgment be entered dismissing Plaintiffs’ SAC with

prejudice, and (b) this Court grant it such other relief as it deems just and appropriate including

costs and reasonable attorney’s fees.




                                                196
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 197 of 198. PageID #: 30961




Date: January 15, 2018                     Respectfully submitted,

                                           /s/ Eric R. Delinsky
                                           Eric R. Delinsky
                                           Alexandra W. Miller
                                           ZUCKERMAN SPAEDER LLP
                                           1800 M Street, N.W., Suite 1000
                                           Washington, D.C. 20036
                                           Tel: (202) 778-1800
                                           Fax: (202) 822-4106
                                           edelinsky@zuckerman.com
                                           smiller@zuckerman.com


                                           Counsel for CVS Indiana, L.L.C. and
                                           CVS Rx Services, Inc.




                                     197
Case: 1:17-md-02804-DAP Doc #: 1250 Filed: 01/15/19 198 of 198. PageID #: 30962




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 15, 2018, the foregoing was filed using

the Court’s CM/ECF filing system and will be served via the Court’s CM/ECF filing system on

all attorneys of record.


                                                   /s/ Eric R. Delinsky
                                                   Eric R. Delinsky
